EXHIBIT 10(tt)

OFFICE LEASE AGREEMENT

BY AND BETWEEN

THE WELLS FUND XI – FUND XII – REIT JOINT VENTURE

AND

THE EPOCH GROUP, L.C.

20/20 BUILDING

2020 WEST 89th

LEAWOOD, KANSAS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I SPECIAL DEFINITIONS

   1

ARTICLE II PREMISES

   2

ARTICLE III TERM

   3

ARTICLE IV BASE RENT

   3

ARTICLE V OPERATING CHARGES AND REAL ESTATE TAXES

   4

ARTICLE VI USE OF PREMISES

   5

ARTICLE VII ASSIGNMENT AND SUBLETTING

   6

ARTICLE VIII MAINTENANCE AND REPAIRS

   7

ARTICLE IX ALTERATIONS

   8

ARTICLE X SIGNS

   9

ARTICLE XI GUARANTY

   10

ARTICLE XII INSPECTION

   10

ARTICLE XIII INSURANCE

   10

ARTICLE XIV SERVICES AND UTILITIES

   12

ARTICLE XV LIABILITY OF LANDLORD

   13

ARTICLE XVI RULES

   14

ARTICLE XVII DAMAGE OR DESTRUCTION

   14

ARTICLE XVIII CONDEMNATION

   15

ARTICLE XIX DEFAULT

   15

ARTICLE XX BANKRUPTCY

   17

ARTICLE XXI SUBORDINATION

   18

ARTICLE XXII HOLDING OVER

   19

ARTICLE XXIII COVENANTS OF LANDLORD

   19

ARTICLE XXIV PARKING

   19

ARTICLE XXV GENERAL PROVISIONS

   20

ARTICLE XXVI RENEWAL OPTIONS

   23

ARTICLE XXVII RIGHT OF FIRST REFUSAL

   24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

RIDER 1—General Definitions

  

EXHIBIT A — Plan Showing Premises

  

EXHIBIT B — Work Agreement

  

EXHIBIT C — Rules and Regulations

  

EXHIBIT D — Certificate Affirming the Lease Commencement Date

  

EXHIBIT E — Form of Guaranty

  

EXHIBIT F — Reserved

  

EXHIBIT G— Janitorial Specifications

  

EXHIBIT H — HVAC Specifications

  

EXHIBIT I — Legal Description

  

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 18th day of
December, 2006, by and between The Wells Fund XI – Fund XII – REIT Joint Venture
(“Landlord”), and The EPOCH Group, L.C., a Missouri limited liability company
(“Tenant”).

ARTICLE I

SPECIAL DEFINITIONS

1.1 Anticipated Delivery Date: The day following the date on which this Lease
has been fully executed and a copy received by both Landlord and Tenant.

1.2 Base Rent: the annual amount payable as set forth in the following tables:

 

Lease Month

   Monthly
Installment    Annual
Installment    Per
Square
Foot

1-17

   $ 58,951.00    $ 707,418.00    $ 18.00

18-29

   $ 59,770.27    $ 717,243.25    $ 18.25

30-41

   $ 60,589.04    $ 727,068.50    $ 18.50

42-53

   $ 61,407.81    $ 736,893.75    $ 18.75

54-65

   $ 62,226.58    $ 746,719.00    $ 19.00

Notwithstanding the foregoing, provided no Event of Default exists, Tenant shall
not be required to pay Base Rent for the Premises during the first five
(5) calendar months of the Term. In the event that Tenant commits a material,
monetary Event of Default during the Term and Tenant fails to cure, all sums so
abated shall be immediately due and payable.

1.3 Intentionally deleted.

1.4 Brokers: CB Richard Ellis (“Landlord’s Broker”); and Colliers Turley Martin
Tucker (“Tenant’s Broker”).

1.5 Building: the  20/20 Building containing seventy thousand one hundred
seventy (70,170) square foot of total rentable area (“Total Area”), located at
2020 West 89th, Leawood, Kansas.

1.6 Building Hours: 6:00 a.m. to 6:00 p.m. Monday through Friday (excluding
Holidays) and 6:00 a.m. to 2:00 p.m. on Saturday (excluding Holidays).

1.7 Expiration Date: 11:59 p.m. (local time at the Building) on the last day of
the sixty fifth Lease Month.

1.8 Guarantor: Blue Cross and Blue Shield of Kansas City, a Missouri health
services corporation.

1.9 Holidays: New Year’s Day, President’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day and any additional holidays
commonly recognized by the U.S. Federal Government or the State of Kansas.

1.10 Improvements Allowance: the product of Sixteen and 50/100 Dollars ($16.50)
multiplied by the rentable area of the Premises.

1.11 Landlord Notice Address: c/o Wells Capital, Inc., 6200 The Corners Parkway,
Suite 250, Norcross, Georgia 30092-2295, Attention: Asset Manager –  20/20
Building, Leawood, KS, with a copy to CB Richard Ellis, 4717 Grand Ave. Suite
500, Kansas City, Missouri 64112.

1.12 Landlord Payment Address: Tenant shall deliver rent payments to the address
designated in writing by Landlord from time to time on at least thirty (30) days
prior written notice (except that thirty (30) days prior notice shall not be
required for the initial address designated by Landlord). At Landlord’s option
upon at least thirty (30) days written notice, Tenant shall make all payments by
means of electronic transfer of funds.

1.13 Lease Commencement Date: The Lease Commencement Date shall be June 1, 2007.

 

1



--------------------------------------------------------------------------------

1.14 Lease Term: Sixty five (65) months from the Lease Commencement Date,
subject to Section 3.1.

1.15 Permit Allotment: Tenant shall be entitled to twenty one (21) parking
permits for the covered lot available for Tenant’s use on a first come, first
served basis at no additional cost to Tenant.

1.16 Operating Charges Base Year. Calendar year 2007.

1.17 Premises: deemed to contain thirty nine thousand three hundred one
(39,301) rentable square feet as more particularly designated on Exhibit A.
Contemporaneously with execution of this Lease, Landlord is entering into
another lease with Tenant’s affiliate, Blue Cross and Blue Shield of Kansas City
(“BCBS”), for approximately 15,000 rentable square feet. Construction drawings
have not yet been finalized for either lease. No later than thirty (30) days
after the Lease Commencement Date, at either party’s request, Landlord and
Tenant shall execute and deliver amendments to this Lease and to the BCBS Lease
confirming the exact square footage of the Premises under this Lease and the
Premises under the BCBS lease, provided that there shall be no change in the
aggregate total rentable square footage leased under both of such leases by
virtue of such remeasurement and amendments.

1.18 Real Estate Taxes Base Year. Calendar year 2007.

1.19 Security Deposit Amount: no security deposit shall be required under this
Lease.

1.20 Tenant Notice Address: One Pershing Square, 2301 Main Street, Kansas City,
Missouri 64108, Attn: Legal Services, until Tenant has commenced beneficial use
of the Premises; and 2020 West 89th, Leawood, Kansas 66206, Attn: President,
with a copy to Blue Cross and Blue Shield of Kansas City, One Pershing Square,
2301 Main Street, Kansas City, Missouri 64108, Attn: Legal Services, after
Tenant has commenced beneficial use of the Premises.

1.21 Tenant’s Proportionate Share: 56.01% for Operating Charges and 56.01% for
Real Estate Taxes.

ARTICLE II

PREMISES

2.1 Tenant leases the Premises from Landlord for the term and upon the
conditions and covenants set forth in this Lease. Except as may otherwise be
expressly provided in this Lease, the lease of the Premises does not include the
right to use the roof, mechanical rooms, electrical closets, janitorial closets,
telephone rooms, or non-common or non-public areas of any portion of the
Building, whether or not any such areas are located within the Premises.
However, Tenant shall have the non-exclusive right to use: (1) the plenums,
risers, electrical closets, telephone rooms, ducts or pipes on or serving the
floors on which the Premises are located (other than those installed for another
tenant’s exclusive use and provided Tenant shall have such utilization in no
greater proportion than the ratio by which the square feet of rentable area in
the Premises compares to the square feet of rentable area in the Building) in
accordance with plans and specifications to be approved by Landlord in its sole
discretion; (2) the Parking Facility in accordance with Article XXIV; and
(3) any mechanical rooms, electrical closets and telephone rooms located within
the Premises, for the purpose for which they were intended, but only with
Landlord’s prior consent (except to the extent that such rooms and closets
contain no system, wiring or other item related to either the Building Structure
and Systems or to a structure or system of any tenant or occupant other than
Tenant, in which case no such prior consent of Landlord shall be required for
use by Tenant’s on-site, properly licensed and trained technicians) and strictly
in accordance with Landlord’s rules, regulations and requirements in connection
therewith.

2.2 Subject to Landlord’s right to approve any alterations or improvements to be
installed by Tenant pursuant to the terms of this Lease, Landlord agrees that
Tenant has the right to use during the term of the Lease up to 100 square feet
of space on the roof of the Building so that Tenant may install a satellite
transmitting or receiving dish, a microwave antenna and/or repeaters necessary
for Tenant’s business (and not for public broadcasting) (individually and
collectively, the “Antenna”), provided that (a) the size, location and manner of
installation of such Antenna shall be determined by Landlord in its sole
discretion, (b) the Antenna shall be located so as to not be visible except from
above the Building and Tenant shall install such screens as may be necessary to
prevent the visibility of the Antenna, (c) no such Antenna shall be affixed to
the roof of the Building by any device which penetrates the roof and Landlord
shall have the right to approve in advance Tenant’s mounting of the Antenna,
(d) Tenant shall bear all costs and liability incurred with respect to the
installation, operation, maintenance, removal and insuring of the Antenna,
(e) installation, operation and removal of the Antenna shall be performed in
such manner as is necessary in order to preserve Landlord’s roof warranty, and
(f) the installation, operation and maintenance of the Antenna is permitted
under and performed in full compliance with all applicable laws and the rules
and regulations of the Building. Landlord agrees that Tenant shall have the
non-exclusive

 

2



--------------------------------------------------------------------------------

right to use the risers in the Building for installation, operation, maintenance
and removal of the Antenna; provided that (i) such use of the riser space shall
be shared with other tenants and the providers of services to the Building,
(ii) Tenant shall make no installation or alteration in any riser without
Landlord’s prior written consent, and (iii) such use otherwise complies with
this Lease. Tenant shall be responsible for the repair and maintenance of the
Antenna and all related equipment and wiring during the Term of this Lease, at
Tenant’s sole cost and expense, and upon the termination of this Lease shall, at
Tenant’s sole cost and expense, remove said Antenna and all related equipment
and wiring and repair any damage to the roof or risers of the Building caused as
a result of such use or removal. Any required structural reinforcement shall be
made at Tenant’s sole cost and will be performed by Landlord or Landlord’s
contractors. Landlord will not be liable to Tenant or to any other person
whomsoever for any injury to person or damage to property, arising out of any
use of the roof or any other portion of the Building pursuant to this
Section 2.2.

ARTICLE III

TERM

3.1 All of the provisions of this Lease shall be in full force and effect from
and after the date first above written. The Lease Term shall commence on the
Lease Commencement Date and expire at 11:59 P.M. on the Lease Expiration Date.
The Lease Term shall also include any properly exercised renewal or extension of
the term of this Lease.

3.2 Promptly after the Lease Commencement Date is ascertained, at either party’s
request Landlord and Tenant shall execute the certificate attached to this Lease
as Exhibit D. Failure to execute said certificate shall not affect the
commencement or expiration of the Lease Term.

3.3 (a) It is presently anticipated that the Premises will be delivered to
Tenant on the Anticipated Delivery Date; provided, however, that if Landlord
does not deliver possession of the Premises by such date, Landlord shall not
have any liability whatsoever, and this Lease shall not be rendered void or
voidable, as a result thereof.

(b) Tenant shall be entitled to occupy the Premises prior to the Lease
Commencement Date in order to perform Tenant’s initial improvements to the
Premises, subject to all the terms and conditions of this Lease other than those
requiring payment of Base Rent.

ARTICLE IV

BASE RENT

4.1 From and after the Lease Commencement Date, Tenant shall pay the Base Rent
in equal monthly installments in advance on the first day of each month during a
Lease Year.

4.2 Concurrently with Tenant’s execution of this Lease, Tenant shall pay an
amount equal to one (1) monthly installment of the Base Rent payable during the
first Lease Year, which amount shall be credited toward the monthly installment
of Base Rent payable for the first full calendar month of the Lease Term
following the Lease Commencement Date. If the Lease Commencement Date is not the
first day of a month, then the Base Rent from the Lease Commencement Date until
the first day of the following month shall be prorated on a per diem basis at
the rate of one-thirtieth ( 1/30th) of the monthly installment of the Base Rent
payable during the first Lease Year, and Tenant shall pay such prorated
installment of the Base Rent on the Lease Commencement Date.

4.3 All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States, without setoff, deduction or demand, at the
Landlord Payment Address, or to such other party or such other address as
Landlord may designate in writing. Landlord’s acceptance of rent after it shall
have become due and payable shall not excuse a delay upon any subsequent
occasion or constitute a waiver of any of Landlord’s rights hereunder. If any
sum payable by Tenant under this Lease is paid by check which is returned due to
insufficient funds, stop payment order, or otherwise, then: (a) such event shall
be treated as a failure to pay such sum when due; and (b) in addition to all
other rights and remedies of Landlord hereunder, Landlord shall be entitled
(i) to impose a returned check charge of Fifty Dollars ($50.00) to cover
Landlord’s administrative expenses and overhead for processing, and (ii) to
require that all future payments be remitted by wire transfer, money order, or
cashier’s or certified check.

4.4 Landlord and Tenant agree that no rental or other payment for the use or
occupancy of the Premises is or shall be based in whole or in part on the net
income or profits derived by any person or entity from the Building or the
Premises. Tenant will not enter into any sublease, license, concession or other
agreement for any use or occupancy of the Premises which provides for a rental
or other payment for such use or occupancy based in whole or in part on the net
income or profits derived by any person or entity from the Premises so leased,
used or occupied. Nothing in the foregoing sentence, however, shall be construed
as permitting or constituting Landlord’s approval of any sublease, license,
concession, or other use or occupancy agreement not otherwise approved by
Landlord in accordance with the provisions of Article VII.

 

3



--------------------------------------------------------------------------------

ARTICLE V

OPERATING CHARGES AND REAL ESTATE TAXES

5.1 For purposes of this Article V, the term “Building” shall be deemed to
include the Land, the roof of the Building and any physical extensions
therefrom, any driveways, sidewalks, landscaping, alleys and parking facilities
in the Building or on the Land, and all other areas, facilities, improvements
and appurtenances relating to any of the foregoing. If the Building is operated
as part of a complex of buildings or in conjunction with other buildings or
parcels of land, Landlord shall prorate the common expenses and costs with
respect to each such building or parcel of land in its sole but reasonable
judgment.

5.2 (a) From and after the Lease Commencement Date, Tenant shall pay as
additional rent Tenant’s Proportionate Share of the amount by which Operating
Charges for each calendar year falling entirely or partly within the Lease Term
exceed the Operating Charges Base Amount (i.e. the Operating Charges incurred
during the Base Year of 2007). Tenant’s Proportionate Share with respect to
Operating Charges set forth in Article I has been calculated to be that
percentage which is equal to a fraction, the numerator of which is the number of
square feet of rentable area in the Premises as set forth in Section 1.20, and
the denominator of which is the number of square feet of Total Area in the
Building.

(b) If the average occupancy rate for the Building during any calendar year
(including the Operating Charges Base Year of 2007) is less than ninety five
percent (95%), or if any tenant is separately paying for (or does not require)
electricity, janitorial or other utilities or services furnished to its
premises, then Landlord shall include in Operating Charges for such year
(including the Operating Charges Base Year) all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if such average occupancy rate had been ninety five percent (95%) and if
Landlord paid for such utilities or services furnished to such premises.
Landlord shall gross up Operating Charges pursuant to this Subsection 5.2(b)
only in accordance with sound accounting principles, consistently applied.

(c) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Operating Charges that are expected to be incurred during each
calendar year (or portion thereof) would exceed the Operating Charges Base
Amount (defined below). At the beginning of each calendar year after the Lease
Commencement Date, Landlord shall submit a reasonably detailed written statement
setting forth Landlord’s reasonable estimate of such excess and Tenant’s
Proportionate Share thereof. Tenant shall pay to Landlord on the first day of
each month following receipt of such statement, until Tenant’s receipt of the
succeeding annual statement, an amount equal to one-twelfth ( 1/12) of each such
share (estimated on an annual basis without proration pursuant to Section 5.4).
Not more than twice during any calendar year, Landlord may revise Landlord’s
estimate and adjust Tenant’s monthly payments to reflect Landlord’s revised
estimate. Within one hundred twenty (120) days after the end of each calendar
year, or as soon thereafter as is feasible, Landlord shall submit a
Reconciliation Statement for Operating Charges. If such Reconciliation Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant’s
actual liability, then Landlord shall credit the net overpayment toward Tenant’s
next installment(s) of rent due under this Lease, or, if the Lease Term has
expired or will expire before such credit can be fully applied, or if Tenant is
not otherwise liable to Landlord for further payment, Landlord shall reimburse
Tenant for the amount of such overpayment within thirty (30) days. If such
statement indicates that Tenant’s actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess as
additional rent.

5.3 (a) From and after the Lease Commencement Date, Tenant shall pay as
additional rent Tenant’s Proportionate Share of the amount by which Real Estate
Taxes exceed the Real Estate Taxes Base Amount (defined below). Tenant’s
Proportionate Share with respect to Real Estate Taxes set forth in Article I has
been calculated to be that percentage which is equal to a fraction, the
numerator of which is the number of square feet of rentable area in the Premises
as set forth in Section 1.20, and the denominator of which is the number of
square feet of Total Area in the Building. Tenant shall not initiate or
participate in any contest of Real Estate Taxes without Landlord’s prior written
consent.

(b) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Real Estate Taxes that are expected to be incurred during each
calendar year would exceed the Real Estate Taxes Base Amount. At the beginning
of each calendar year after the Lease Commencement Date, Landlord shall submit a
reasonably detailed written statement setting forth Landlord’s reasonable
estimate of such amount and Tenant’s Proportionate Share thereof. Tenant shall
pay to Landlord on the first day of each month following receipt of such
statement, until Tenant’s receipt of the succeeding annual statement, an amount
equal to one-twelfth ( 1/12) of such share (estimated on an

 

4



--------------------------------------------------------------------------------

annual basis without proration pursuant to Section 5.4). Not more than twice
during any calendar year, Landlord may revise Landlord’s estimate and adjust
Tenant’s monthly payments to reflect Landlord’s revised estimate. Within one
hundred twenty (120) days after the end of each calendar year, or as soon
thereafter as is feasible, Landlord shall submit a Reconciliation Statement for
Real Estate Taxes showing (1) Tenant’s Proportionate Share of the amount by
which Real Estate Taxes incurred during the preceding calendar year exceeded the
Real Estate Taxes Base Amount, and (2) the aggregate amount of Tenant’s
estimated payments made during such year. If such Reconciliation Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant’s
actual liability, then Landlord shall credit the net overpayment toward Tenant’s
next installment(s) of rent due under this Lease, or, if the Lease Term hereof
has expired or will expire before such credit can be fully applied, of if Tenant
is not otherwise liable for further payment, Landlord shall reimburse Tenant for
the amount of such overpayment within thirty (30) days. If such statement
indicates that Tenant’s actual liability exceeds the aggregate amount of such
estimated payments, then Tenant shall pay the amount of such excess as
additional rent.

5.4 If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant’s liabilities
pursuant to this Article for such calendar year shall be apportioned by
multiplying the respective amount of Tenant’s Proportionate Share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).

ARTICLE VI

USE OF PREMISES

6.1 Tenant shall use and occupy the Premises solely for general (non-medical and
non-governmental) office purposes compatible with first class office buildings
in the Building’s submarket, and for no other use or purpose. Tenant shall not
use or occupy the Premises for any unlawful purpose, or in any manner that will
violate the certificate of occupancy for the Premises or the Building, or that
will constitute waste, nuisance or unreasonable annoyance to Landlord or any
other tenant or user of the Building, or in any manner that will increase the
number of parking spaces required for the Building or its full occupancy as
required by law. Landlord at its expense (subject to reimbursement pursuant to
Article V, if and to the extent permitted thereby) shall comply with all Laws to
the extent the same apply directly to the Building Structure and Systems and
Common Areas as a whole. Tenant shall comply with all Laws concerning the use,
occupancy and condition of the Premises and all machinery, equipment,
furnishings, fixtures and improvements therein, all in a timely manner at
Tenant’s sole expense. If any Law requires an occupancy or use permit or license
for the Premises or the operation of the business conducted therein, then Tenant
shall obtain and keep current such permit or license at Tenant’s expense and
shall promptly deliver a copy thereof to Landlord. Without limiting the
generality of any of the foregoing: Tenant, at its expense, shall install and
maintain fire extinguishers and other fire protection devices as may be required
with respect to Tenant’s use of the Premises from time to time by any agency
having jurisdiction thereof and/or the underwriters insuring the Building; and
Tenant at its sole cost and expense shall be solely responsible for taking any
and all measures which are required to comply with the ADA concerning the
Premises (including suite entry doors and related items) and the business
conducted therein. Any Alterations made or constructed by or for Tenant for the
purpose of complying with the ADA or which otherwise require compliance with the
ADA shall be done in accordance with this Lease; provided, that Landlord’s
consent to such Alterations shall not constitute either Landlord’s assumption,
in whole or in part, of Tenant’s responsibility for compliance with the ADA, or
representation or confirmation by Landlord that such Alterations comply with the
provisions of the ADA. Use of the Premises is subject to all covenants,
conditions and restrictions of record. Tenant shall not use any space in the
Building or the Land for the sale of goods to the public at large or for the
sale at auction of goods or property of any kind. Tenant shall not conduct any
operations, sales, promotions, advertising or special events outside the
Premises, in the Building or on the Land.

6.2 Tenant shall pay before delinquency any business, rent or other taxes or
fees that are now or hereafter levied, assessed or imposed upon Tenant’s use or
occupancy of the Premises, the conduct of Tenant’s business at the Premises, or
Tenant’s equipment, fixtures, furnishings, inventory or personal property. If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay as additional rent the amount of such tax or fee.

6.3 Tenant shall not allow, cause or permit any Hazardous Materials to be
generated, used, treated, released, stored or disposed of in or about the
Building or the Land, provided that Tenant may use and store normal and
reasonable quantities of standard cleaning and office materials in the Premises
as may be reasonably necessary for Tenant to conduct normal general office use
operations in the Premises so long as such materials are properly, safely and
lawfully stored and used by Tenant and the quantity of

 

5



--------------------------------------------------------------------------------

same does not equal or exceed a “reportable quantity” as defined in
40 C.F.R. 302 and 305, as amended. At the expiration or earlier termination of
this Lease, with respect to conditions existing on account of Tenant’s use or
occupancy of the Premises or any action or inaction of Tenant or any Agent of
Tenant (it being understood that the term “inaction” as used in this Section
shall not impose upon Tenant any obligation to remove Hazardous Materials
existing in the Premises as of the Lease Commencement Date which were introduced
into the Premises by anyone other than Tenant or any Agent of Tenant, unless
such condition is knowingly aggravated as a result of Tenant’s use or occupancy
of the Premises), Tenant shall surrender the Premises to Landlord free of
Hazardous Materials and in compliance with all Environmental Laws. Tenant shall:
(i) give Landlord immediate verbal and follow-up written notice of any actual or
threatened Environmental Default with respect to conditions existing on account
of Tenant’s use or occupancy of the Premises or any action or inaction of Tenant
or any Agent of Tenant, which Environmental Default Tenant shall cure in
accordance with all Environmental Laws and only after Tenant has obtained
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; and (ii) promptly deliver to Landlord copies of any
notices or other items received from or submitted to any governmental or
quasi-governmental agency, or any claim instituted or threatened by any third
party, concerning the Premises, the occupancy or use thereof, or the existence
or potential existence of Hazardous Materials therein. Upon any Environmental
Default, in addition to all other rights available to Landlord under this Lease,
at law or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to immediately
address same in accordance with this Lease, to perform, with respect to
conditions existing on account of Tenant’s use or occupancy of the Premises or
any action or inaction of Tenant or any Agent of Tenant, at Tenant’s sole cost
and expense, any lawful action necessary to address same.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 Tenant shall not assign, transfer or otherwise encumber (collectively,
“assign”) this Lease or all or any of Tenant’s rights hereunder or interest
herein, or sublet or permit anyone to use or occupy (collectively, “sublet”) the
Premises or any part thereof, without obtaining the prior written consent of
Landlord, which consent may not be unreasonably withheld by Landlord (subject to
the remainder of this Article VII). Notwithstanding any of the foregoing to the
contrary, provided no Event of Default exists under this Lease, and subject to
Landlord’s rights and Tenant’s obligations pursuant to Sections 7.3, 7.4 and 7.5
below, Landlord shall not unreasonably withhold, condition or delay its consent
to any proposed subletting of the entire or any portion of the Premises or
assignment of the Lease in its entirety. For purposes of the immediately
preceding sentence, it shall be reasonable for Landlord to withhold its consent
if, for example: (i) the proposed subtenant or assignee is engaged in a
business, or the Premises will be used in a manner, that is inconsistent with
the first-class image of the Building; or (ii) Landlord is not reasonably
satisfied with the financial condition of the proposed subtenant or assignee; or
(iii) the proposed use of the Premises is not in compliance with Article VI or
is not compatible with the other uses within, and the terms of other leases with
respect to, the Building; or (iv) intentionally deleted; or (v) the initial
Tenant does not remain fully liable as a primary obligor for the payment of all
rent and other charges payable by Tenant under this Lease and for the
performance of all other obligations of Tenant under this Lease; or (vi) the
proposed subtenant or assignee is a governmental or quasi-governmental agency;
or (vii) the holders of Mortgages encumbering the Building shall fail to consent
(Landlord hereby agreeing to use commercially reasonable efforts to obtain such
consent if Landlord approves such transaction); or (viii) the proposed subtenant
or assignee is either (A) an existing tenant of the Building (or any parent,
subsidiary or affiliate thereof) if Landlord has adequate space available in the
Building for a comparable term, or (B) for a period of forty-five (45) days
following the submission of a written proposal for the lease of space (and
thereafter if a mutual agreement such as a letter of intent is executed within
such period), any other person or entity with which Landlord is in the process
of negotiating for the rental of space in the Building. No assignment or right
of occupancy hereunder may be effectuated by operation of law or otherwise
without the prior written consent of Landlord. Any attempted assignment,
transfer or other encumbrance of this Lease or all or any of Tenant’s rights
hereunder or interest herein, and any sublet or permission to use or occupy the
Premises or any part thereof not in accordance with this Article VII, shall be
void and of no force or effect. Any assignment or subletting, Landlord’s consent
thereto, the listing or posting of any name other than Tenant’s, or Landlord’s
collection or acceptance of rent from any assignee or subtenant shall not be
construed either as waiving or releasing Tenant from any of its liabilities or
obligations under this Lease as a principal and not as a guarantor or surety, or
as relieving Tenant or any assignee or subtenant from the obligation of
obtaining Landlord’s prior written consent to any subsequent assignment or
subletting. As security for this Lease, Tenant hereby assigns to Landlord the
rent due from any assignee or subtenant of Tenant. During any period that there
exists an uncured Event of Default under this Lease, Tenant hereby authorizes
each such assignee or subtenant to pay said rent directly to Landlord upon
receipt of notice from Landlord specifying same. Landlord’s collection of such
rent shall not be construed as an acceptance of such assignee or subtenant as a
tenant. Tenant shall not mortgage, pledge, hypothecate or encumber (collectively
“mortgage”) this

 

6



--------------------------------------------------------------------------------

Lease without Landlord’s prior written consent, which consent may be granted or
withheld in Landlord’s sole and absolute discretion. Tenant shall pay to
Landlord an administrative fee equal to five hundred dollars ($500) plus all
other reasonable, out-of-pocket, third party expenses (including reasonable
attorneys’ fees and accounting costs) incurred by Landlord in connection with
Tenant’s request for Landlord to give its consent to any assignment, subletting,
or mortgage, and Landlord’s receipt of such sum shall be a condition to Landlord
providing such consent. Any sublease, assignment or mortgage shall, at
Landlord’s option, be effected on forms reasonably approved by Landlord. Tenant
shall deliver to Landlord a fully-executed copy of each agreement evidencing a
sublease, assignment or mortgage, and Landlord’s consent thereto, within ten
(10) days after execution thereof.

7.2 (a) Intentionally deleted.

(b) Notwithstanding anything contained in this Article VII to the contrary,
provided no Event of Default exists hereunder, Tenant may, upon not less than
ten (10) days’ prior written notice to Landlord (which notice shall contain a
written certificate from Tenant stating the legal and beneficial relationship of
Tenant and the proposed assignee, transferee or subtenant) but without
Landlord’s prior written consent and without being subject to Landlord’s rights
and Tenant’s obligations set forth in Section 7.5 below, assign or transfer its
entire interest in this Lease or sublease the entire or any portion of the
Premises to an Affiliate of Tenant. In the event of any such assignment or
subletting, Tenant shall remain fully liable as a primary obligor for the
payment of all rent and other charges required hereunder and for the performance
of all obligations to be performed by Tenant hereunder. Notwithstanding the
foregoing, if Tenant structures an assignment or sublease to an entity that
meets the definition of an Affiliate of Tenant for the purpose of circumventing
the restrictions on subleases and assignments provided elsewhere in this
Article VII, then such subtenant or assignee shall conclusively be deemed not to
be an Affiliate and subject to all such restrictions.

7.3 If at any time during the Lease Term Tenant desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent where required, Tenant shall
give to Landlord a Tenant’s Sublease Request Notice.

7.4 Intentionally deleted.

7.5 Intentionally deleted.

7.6 All restrictions and obligations imposed pursuant to this Lease on Tenant
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause such person to comply
with such restrictions and obligations. Any assignee shall be deemed to have
assumed obligations as if such assignee had originally executed this Lease and
at Landlord’s request shall execute promptly a document confirming such
assumption. Each sublease is subject to the condition that if the Lease Term is
terminated or Landlord succeeds to Tenant’s interest in the Premises by
voluntary surrender or otherwise, at Landlord’s option the subtenant shall be
bound to Landlord for the balance of the term of such sublease and shall attorn
to and recognize Landlord as its landlord under the then executory terms of such
sublease.

ARTICLE VIII

MAINTENANCE AND REPAIRS

8.1 Landlord, as part of Operating Charges (to the extent permitted by this
Lease and excluding damage caused by Tenant, which Tenant shall promptly
repair), shall promptly make all repairs and replacements, and perform all
maintenance, in and to the Premises to keep the Premises in good operating
condition and repair, in a clean, safe and tenantable condition and otherwise in
accordance with all Laws and the requirements of this Lease. Tenant shall
maintain, repair and replace, at Tenant’s sole cost and expense, the Tenant
Items and shall keep in force customary maintenance and service contracts
therefor. Tenant shall give Landlord prompt written notice of any defects or
damage to the Premises, the Building or any part thereof, or any mold or
moisture condition, of which Tenant has knowledge. Tenant shall suffer no waste
or injury to any part of the Premises, and shall, subject to Landlord’s
obligations under this Lease, at the expiration or earlier termination of the
Lease Term, surrender the Premises in an order and condition equal to or better
than that on the Lease Commencement Date, except for ordinary wear and tear and
as otherwise provided in this Article VIII, Article XIII or Article XVII. Except
as otherwise provided in Article XVII, all injury, breakage and damage to the
Premises and to any other part of the Building or the Land caused by any act or
omission of Tenant or any Agent of Tenant, shall be repaired by and at Tenant’s
expense, except that if either an emergency condition exists or the Lease Term
has expired or Tenant fails to commence and diligently prosecute to completion
repair of any such injury, breakage or damage within a reasonable period (not to
exceed ten (10) days) following Tenant’s receipt of notice from Landlord, then
Landlord shall have the right at Landlord’s option to make any such repair and
to charge Tenant for all costs and expenses incurred in connection therewith.
Landlord shall provide and

 

7



--------------------------------------------------------------------------------

install replacement tubes for Building standard fluorescent light fixtures
(subject to reimbursement pursuant to Article V). All other bulbs and tubes for
the Premises shall be provided and installed at Tenant’s expense; provided that
if Tenant elects to supply the bulbs or tubes to Landlord, then Landlord shall
provide the labor involved for such replacement at no cost to Tenant.

8.2 Except as otherwise provided in this Lease and subject to normal wear and
tear, Landlord at its expense (subject to reimbursement pursuant to Article V if
and to the extent permitted thereby) shall keep the Building Structure and
Systems, clean and in good operating condition and, promptly after becoming
aware of any item needing repair or replacement, will make such repair or
replacement. Notwithstanding any of the foregoing to the contrary:
(a) maintenance and repair of all Tenant Items shall be the sole responsibility
of Tenant and shall be deemed not to be a part of the Building Structure and
Systems; and (b) Landlord shall have no obligation to make any repairs
whatsoever brought about by any act or omission of Tenant or any Agent.

ARTICLE IX

ALTERATIONS

9.1 Tenant shall accept the Premises in its “as is” condition as of the Lease
Commencement Date. The initial improvement of the Premises under this Lease
shall be accomplished by Tenant or its designated contractor in accordance with
Exhibit B and all other applicable provisions of this Lease (including
Articles IX, XIII and XIX). Landlord is under no obligation to make any
Alterations in or to the Premises or the Building except as may be otherwise
expressly provided in this Lease. Notwithstanding the foregoing, Landlord shall
use commercially reasonable efforts to, within ten days after full execution of
this Lease (but in no event later than February 1, 2007), cause the following
systems and equipment to be in good working order and repair consistent with a
multi story first class office building: (a) the HVAC system serving the
Premises and the common areas of the Building; (b) the 1375 KVA generator and
UPS back up systems; and (c) all Building elevators. With respect to the
supplemental HVAC units (the Liebert units) located within the Premises on the
second floor, Landlord leases the units to Tenant in an “as is” condition and
Tenant shall be responsible for the reconditioning, repair, and maintenance
thereof, provided that Landlord shall pay or reimburse Tenant up to five
thousand dollars ($5,000) toward the cost of (i) the preparation of a condition
report for the Liebert units by a third party contractor (and Landlord has
already engaged a contractor for this purpose) and (ii) necessary repairs to the
Liebert units. The $5,000 payment is in the aggregate under this Lease and the
Lease with BCBS, i.e. Landlord will pay up to $5,000 total, not $10,000.

9.2 Tenant shall not make or permit anyone to make any Alterations in or to the
Premises or the Building without the prior written consent of Landlord, which
consent may be withheld or granted in Landlord’s sole and absolute discretion
with respect to Structural and System Alterations and any Alterations which are
visible from the exterior of the Premises, and which consent shall not be
unreasonably withheld, conditioned or delayed with respect to all other
Alterations. Notwithstanding the foregoing, Tenant shall have the right to make
Cosmetic Changes within the Premises without requiring the consent of Landlord.
All Alterations made by Tenant shall be made: (a) in a good, workerlike,
first-class and prompt manner; (b) using new or comparable materials only;
(c) by a contractor reasonably approved in writing by Landlord; (d) on days and
at times reasonably approved in writing by Landlord; (e) under the supervision
of an architect reasonably approved in writing by Landlord; (f) in accordance
with plans and specifications reasonably acceptable to Landlord, approved in
writing at Landlord’s standard charge; (g) in accordance with all Laws;
(h) after having obtained any required consent of the holder of any Mortgage of
whom Tenant has notice; (i) after obtaining public liability and worker’s
compensation insurance policies reasonably approved in writing by Landlord;
(j) with the obligation for Tenant to deliver to Landlord written,
unconditional, full or partial (as applicable) waivers of mechanics’ and
materialmen’s liens against the Premises and the Building for all work, labor
and services to be performed and materials to be furnished within ten
(10) business days after the applicable portion of the Alterations are
completed; and (k) upon request, after Tenant has delivered to Landlord
documentation reasonably satisfactory to Landlord evidencing Tenant’s financial
ability to complete the Alteration in accordance with the provisions of this
Lease (including, a payment or performance bond). If any lien (or a petition to
establish such lien) is filed in connection with any Alteration made by or on
behalf of Tenant, such lien (or petition) shall be discharged by Tenant within
ten (10) days thereafter, at Tenant’s sole cost and expense, by the payment
thereof or by the filing of a reasonably acceptable bond. If Landlord gives its
consent to the making of any Alteration, such consent shall not be deemed to be
an agreement or consent by Landlord to subject its interest in the Premises or
the Building to any liens which may be filed in connection therewith. Tenant
acknowledges that any Alterations are accomplished for Tenant’s account,
Landlord having no obligation or responsibility in respect thereof. Landlord’s
approval of any plans and drawings (and changes thereto) regarding any
Alterations or any contractor or subcontractor performing such Alterations shall
not constitute Landlord’s representation that such approved plans, drawings,
changes or Alterations comply with all Laws. Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant. All

 

8



--------------------------------------------------------------------------------

Alterations involving structural, electrical, mechanical or plumbing work, the
heating, ventilation and air conditioning system of the Premises or the
Building, fire and life safety system, the roof of the Building, or any areas
outside of the Premises shall, at Landlord’s election, be performed by
Landlord’s designated contractor or subcontractor at Tenant’s expense (provided
the cost therefor is competitive). In connection with any Alteration to be
performed by Landlord, Landlord shall be paid a construction supervision fee in
an amount equal to five percent (5%) of the total cost of such Alteration.
Landlord shall not charge a construction supervision fee for Alterations to be
performed by Tenant, though Tenant shall be required to reimburse Landlord for
out of pocket costs reasonably incurred by Landlord in reviewing such
Alterations. Promptly after the completion of an Alteration for which working
drawings were prepared, Tenant at its expense shall deliver to Landlord three
(3) sets of accurate as-built (or record) drawings and CAD drawings showing such
Alteration in place.

9.3 If any Alterations that require Landlord’s consent are made without the
prior written consent of Landlord, then Landlord shall have the right, at
Tenant’s expense, to remove and correct such Alterations and restore the
Premises and the Building. All Alterations to the Premises or the Building made
by either party shall immediately become the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof at the
expiration or earlier termination of the Lease Term; provided, however, that
(a) if Tenant is not in default under this Lease, then Tenant shall have the
right to remove, prior to the expiration or earlier termination of the Lease
Term, all movable furniture, furnishings and equipment installed in the Premises
solely at the expense of Tenant, and (b) Tenant shall remove at its expense all
Alterations and other items (including any telecommunications, security, data,
computer and similar equipment, cabling and wiring installed by or on behalf of
Tenant) in the Premises or the Building which Landlord designates in writing for
removal. Landlord shall make such designation promptly after receipt of a
written request by Tenant given with Tenant’s request for Landlord’s approval of
such Alteration. Notwithstanding the foregoing, Tenant shall not be required to
remove: (x) Alterations consisting of standard buildout items that are typically
installed by similar tenants in multi-tenanted, multi-story, first class office
buildings (such as partitions, but not interior staircases, for example), unless
so indicated by Landlord at the time required above; and (y) any Alteration made
by Tenant in initially finishing and completing the Premises in accordance with
Exhibit B, except any Structural and System Alterations or as otherwise
indicated on any of Tenant’s plans. Movable furniture, furnishings and trade
fixtures shall be deemed to exclude without limitation any item the removal of
which might cause damage to the Premises or the Building or which would normally
be removed from the Premises with the assistance of any tool or machinery other
than a dolly. If such removal causes damage or injury to the Premises or the
Building, then Landlord shall have the right, at Tenant’s expense, to repair all
damage and injury to the Premises or the Building caused by such removal as
aforesaid. If such furniture, furnishings and equipment are not removed by
Tenant prior to the expiration or earlier termination of the Lease Term, the
same shall at Landlord’s option be deemed abandoned or become the property of
Landlord to be surrendered with the Premises as a part thereof; provided,
however, that Landlord shall have the right at Tenant’s expense to remove from
the Premises any or all such items or to require Tenant to do the same, except
as otherwise provided in this Section. If Tenant fails to return the Premises to
Landlord as required by this Section, then Tenant shall pay to Landlord, all
costs (including a construction management fee) incurred by Landlord in
effectuating such return.

ARTICLE X

SIGNS

10.1 Subject to Tenant’s receipt of government approvals and subject to
Landlord’s prior written approval of sign specifications and the contractor who
will perform the work, Tenant may install, at Tenant’s expense, up to Tenant’s
Proportionate Share of panels or other appropriate signage on the existing sign
at the corner of 89th and State and the monument sign in front of the Building.
In addition, Landlord will list, at Landlord’s expense, the name of Tenant (and
any permitted subtenants and assignees) and its employees in the Building
directory in a number of listings up to the Building Directory Share and will
provide Building standard signage on suite entry doors. Except as provided
herein, Tenant shall not place, inscribe, paint, affix or otherwise display any
sign, advertisement, picture, lettering or notice of any kind on any part of the
exterior or interior of the Building (including windows and doors), or on any
part of the interior of the Premises which can be seen from outside the
Premises, without the prior written approval of Landlord, which may be granted
or withheld in Landlord’s sole and absolute discretion. If any such item that
has not been approved by Landlord is so displayed, then Landlord shall have the
right to remove such item at Tenant’s expense. Landlord reserves the right to
install and display signs, advertisements and notices on any part of the
exterior or interior of the Building; provided, however that Landlord shall only
affix, install, or display signs on the interior of the Premises which pertain
to the management or operation of the Building.

 

9



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

11.1 As additional consideration for Landlord to enter into this Lease, Tenant
shall cause Guarantor to execute the guaranty attached hereto as Exhibit E and
Tenant shall deliver same to Landlord contemporaneously with Tenant’s execution
hereof. Tenant’s failure to deliver such guaranty as required in the preceding
sentence shall be an automatic Event of Default under this Lease, with no notice
being necessary to Tenant, and Landlord shall be entitled to exercise any and
all rights and remedies available to it hereunder, as well as at law or in
equity. Additionally, if Tenant fails to deliver such guaranty, Landlord,
notwithstanding anything to the contrary contained in this Lease, with respect
to this Lease and the lease for separate premises within the Building
concurrently being entered into between Landlord and Guarantor, (a) shall not be
required to perform any tenant improvement work in the Premises, (b) shall not
be required to make any reimbursements or allowances in connection with any
tenant improvement work, (c) shall not be required to pay any brokerage
commissions to the broker or brokers representing Tenant and Guarantor (and
Tenant shall indemnify Landlord against all costs, expenses, attorneys’ fees,
and other liability for commissions or other compensation claimed by any broker
or agent claiming the same by, through, or under Tenant), and (d) may terminate
both such leases by providing Tenant and Guarantor five days advance written
notice thereof.

ARTICLE XII

INSPECTION

12.1 Tenant shall permit Landlord, its agents and representatives, and the
holder of any Mortgage, to enter the Premises at any time and from time to time,
without charge therefor and without diminution of the rent payable by Tenant, in
order to examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as in the sole but reasonable judgment of Landlord
may be deemed necessary or desirable, or to exhibit the same to brokers,
prospective tenants (during the last twelve (12) months of the Lease Term),
lenders, purchasers and others. Except in the event of an emergency, Landlord
shall give Tenant twenty four (24) hours advance notice of any such entry and to
permit Tenant to have a representative present at such time; and to minimize
disruption to Tenant’s normal business operations in the Premises in connection
with any such entry but same shall not prohibit Landlord from performing
maintenance and repairs during business hours and that Landlord shall have no
obligation to employ overtime or other premium pay labor or other costs in
connection therewith). If possible, at Tenant’s request Landlord shall perform
maintenance and repair work after hours. If Landlord performs maintenance and
repair work after hours at Tenant’s request, Tenant shall be responsible for the
cost differential (i.e. the overtime charges) incurred by Landlord in connection
with such work, provided, however, that Tenant shall not be responsible for any
overtime charges if after hours work is being performed for another Tenant of
the Building besides Tenant or an affiliate of Tenant.

ARTICLE XIII

INSURANCE

13.1 Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Premises or
the Building, which will in any way increase the rate of property insurance or
other insurance on the Building. If any increase in the rate of property or
other insurance is due to any activity, equipment or other item of Tenant, then
(whether or not Landlord has consented to such activity, equipment or other
item) Tenant shall pay as additional rent due hereunder the amount of such
increase. The statement of any applicable insurance company or insurance rating
organization (or other organization exercising similar functions in connection
with the prevention of fire or the correction of hazardous conditions) that an
increase is due to any such activity, equipment or other item shall be
conclusive evidence thereof.

13.2 (a) Throughout the Lease Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A-, x or
better rating and S&P rating of at least A-:

(i) Commercial General Liability (“CGL”) insurance (written on an occurrence
basis) with limits not less than One Million Dollars ($1,000,000) combined
single limit per occurrence, Two Million Dollar ($2,000,000) annual general
aggregate (on a per location basis), Two Million Dollars ($2,000,000)
products/completed operations aggregate, One Million Dollars ($1,000,000)
personal and advertising injury liability, Fifty Thousand Dollars ($50,000) fire
damage legal liability, and Five Thousand Dollars ($5,000) medical payments. CGL
insurance shall be written on ISO occurrence form CG 00 01 96 (or a substitute
form providing equivalent or broader coverage) and shall cover liability arising
from Premises, operations, independent contractors, products-completed
operations, personal injury, advertising injury and liability assumed under an
insured contract.

 

10



--------------------------------------------------------------------------------

(ii) Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.

(iii) Commercial Auto Liability insurance (if applicable) covering automobiles
owned, hired or used by Tenant in carrying on its business with limits not less
than One Million Dollars ($1,000,000) combined single limit for each accident.

(iv) Umbrella/Excess Insurance coverage on a follow form basis in excess of the
CGL, Employers Liability and Commercial Auto Policy with limits not less than
Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

(v) All Risk Property Insurance covering Tenant’s property, improvements and
equipment located at the Building. If Tenant is responsible for any machinery,
Tenant shall maintain boiler and machinery insurance.

(vi) Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than double the annual Base Rent then in effect. Such insurance
shall reimburse Tenant for direct and indirect loss of earnings and extra
expense attributable to all perils insured against.

(vii) Builder’s Risk (or Building Constructions) insurance during the course of
construction of any Alteration, including during the performance of Tenant’s
Work and until completion thereof. Such insurance shall be on a form covering
Landlord, Landlord’s architects, Landlord’s contractor or subcontractors, Tenant
and Tenant’s contractors, as their interest may appear, against loss or damage
by fire, vandalism, and malicious mischief and other such risks as are
customarily covered by the so-called “broad form extended coverage endorsement”
upon all Alterations or Tenant’s Work in place and all materials stored at the
Premises, and all materials, equipment, supplies and temporary structures of all
kinds incident to Alterations or Tenant’s Work and builder’s machinery, tools
and equipment, all while forming a part of, or on the Premises, or when adjacent
thereto, while on drives, sidewalks, streets or alleys, all on a completed value
basis for the full insurable value at all times. Said Builder’s Risk Insurance
shall contain an express waiver of any right of subrogation by the insurer
against Landlord, its agents, employees and contractors.

(b) Landlord and the Landlord Insured Parties shall be endorsed on each policy
as additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory. Landlord shall be a loss payee on
the Property policy in respect of Tenant’s improvements. All insurance shall
(1) contain an endorsement that such policy shall remain in full force and
effect notwithstanding that the insured may have waived its right of action
against any party prior to the occurrence of a loss (Tenant hereby waiving its
right of action and recovery against and releasing Landlord and Landlord’s
Representatives from any and all liabilities, claims and losses for which they
may otherwise be liable to the extent Tenant is covered by insurance carried or
required to be carried under this Lease); (2) provide that the insurer
thereunder waives all right of recovery by way of subrogation against Landlord
and Landlord’s Representatives in connection with any loss or damage covered by
such policy; (3) be acceptable in form and content to Landlord; and (4) contain
an endorsement prohibiting cancellation, failure to renew, reduction of amount
of insurance or change in coverage without the insurer first giving Landlord
thirty (30) days’ prior written notice of such proposed action. No such policy
shall contain any deductible provision except as otherwise approved in writing
by Landlord, which approval shall not be unreasonably withheld. Landlord
reserves the right from time to time to reasonably require higher minimum
amounts or different types of insurance. Tenant shall deliver an Acord 25
certificate with respect to all liability and personal property insurance and an
Acord 28 certificate with respect to all commercial property insurance and
receipts evidencing payment therefor (and, upon request, copies of all required
insurance policies, including endorsements and declarations) to Landlord on or
before the Lease Commencement Date and at least annually thereafter. If Tenant
fails to provide evidence of insurance required to be provided by Tenant
hereunder, prior to commencement of the Lease Term and thereafter within thirty
(30) days following Landlord’s request during the Lease Term (and in any event
within thirty (30) days prior to the expiration date of any such coverage, any
other cure or grace period provided in this Lease not being applicable hereto),
Landlord shall be authorized (but not required) after ten (10) days’ prior
notice to procure such coverage in the amount stated with all costs thereof to
be chargeable to Tenant and payable as additional rent upon written invoice
therefor.

13.3 Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein
in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord hereby waives its right of recovery against
Tenant and releases Tenant from any and all liabilities, claims and losses for
which

 

11



--------------------------------------------------------------------------------

Tenant may otherwise be liable to the extent Landlord receives proceeds from its
property insurance therefor. Landlord shall secure a waiver of subrogation
endorsement from its insurance carrier. Landlord also agrees to carry and
maintain commercial general liability insurance in limits it reasonably deems
appropriate (but in no event less than the limits required by Tenant pursuant to
Section 13.2). Landlord may elect to carry such other additional insurance or
higher limits as it reasonably deems appropriate. Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for damage
to, Tenant’s personal property or any Alterations (including Tenant’s Work), and
that Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

ARTICLE XIV

SERVICES AND UTILITIES

14.1 From and after the Lease Commencement Date, Landlord will provide to the
Premises, consistent with general (non-medical and non-governmental) office
purposes for first class office buildings in the Building’s submarket:
air-conditioning and heating during the seasons they are required in Landlord’s
reasonable judgment substantially in accordance with Exhibit H; janitorial
service on Monday through Friday (or, at Landlord’s option, Sunday through
Thursday) only (excluding Holidays) substantially in accordance with Exhibit G,
electric power from the utility provider at estimated 13 watts per square foot
for Tenant’s use (plus an estimated 6 watts from the generator); standard hot
and cold water in Building standard bathrooms and chilled water in Building
standard drinking fountains; elevator service (with at least one (1) elevator in
operation at all times, except in the event of an emergency); landscaping and
snow removal during the seasons they are required; and exterior window-cleaning
service. If Tenant requires air-conditioning or heat beyond the Building Hours,
then Landlord will furnish the same provided Tenant gives Landlord advance
notice of such requirement (by 2:00 p.m. of the same day for extra service
needed Monday through Friday, and by 2:00 p.m. on Friday for extra service
needed on Saturday or Sunday). Tenant shall pay for such extra service in
accordance with Landlord’s then-current schedule, which shall reflect Landlord’s
cost of providing such service (including a reasonable activation fee but
without a profit increment. To the extent Tenant provides or contracts for any
services relating to any Building Structure or System or any service or utility
being provided by Landlord to the Premises directly from the supplier (which
Tenant shall not be permitted to do without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed),
Tenant shall enter into and maintain a service contract therefor with a
contractor licensed to do business in the jurisdiction in which the Building is
located and otherwise approved by Landlord. Tenant shall have access to the
Building twenty-four (24) hours per day each day of the year (except in the
event of an emergency). Landlord may provide a card key (or similar type of)
access system to provide access to the Building and the Parking Facility at
times other than Building Hours. A reasonable number of access cards or other
means of access shall be provided to Tenant at no cost to Tenant (except that
Landlord may charge Tenant for replacement cards). Such access cards shall be
issued by Landlord to the specific individuals that are designated by Tenant.
Tenant shall not permit anyone, except for Tenant’s employees, permitted
subtenants and assigns and authorized guests, to enter the Building at times
other than the Building Hours. All persons entering or exiting the Building at
times other than the normal hours of operation of the Building shall, at
Landlord’s discretion, be required to sign in and out.

14.2 Landlord may install, at Landlord’s expense, checkmeters to electrical
circuits serving Tenant’s equipment to verify that Tenant is not consuming
excessive electricity (as defined below). If such checkmeters indicate that
Tenant’s electricity consumption is excessive beyond the capacity to be provided
by Landlord hereunder, Landlord may install at Tenant’s expense submeters to
ascertain Tenant’s actual electricity consumption, and Tenant shall thereafter
pay for such excess consumption at the then-current rates charged by the
electric service provider selected and used by Landlord (or, at Landlord’s sole
option, Tenant shall thereafter pay for Tenant’s entire consumption at such
rates, with Landlord making an appropriate adjustment to Operating Charges on
account thereof). Without limitation, Landlord may install checkmeters and
require Tenant to pay separately for electricity for the supplemental HVAC
equipment serving the Premises.

14.3 Tenant shall reimburse Landlord for the cost of any excess water, sewer and
chiller usage in the Premises. Excess usage shall mean the excess of the
estimated usage in the Premises (per square foot of rentable area) during any
three (3) month billing period over the average usage (per square foot of
rentable area) during the same period for the entire Building, as reasonably
calculated by Landlord in good faith.

14.4 The Building is currently served by a 1375 KVA generator. Provided no Event
of Default exists and subject to Tenant’s obligations specified in this Lease,
Landlord shall permit Tenant to use the generator in connection with Tenant’s
use of the Premises. Expenses incurred with the ownership, repair, maintenance
and operation of the generator shall be included in Operating Charges during the
Operating Charges Base Year and subsequent years during the term. Tenant’s hook
up and use of the generator shall be subject to the review and approval of the
Building’s engineer.

 

12



--------------------------------------------------------------------------------

14.5 Landlord shall not have any liability to Tenant, and Tenant shall not be
entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder; provided, however, that (a) if
Landlord is not proceeding diligently and in good faith to correct such failure
or inability, and if all or substantially all of the Premises is rendered
unusable by Tenant for a continuous period of three (3) consecutive business
days after Tenant gives Landlord written notice thereof, and if Tenant does not
in fact use the Premises during such period, then, so long as no Event of
Default exists under this Lease, Tenant shall be entitled, as its sole and
exclusive remedy, to an abatement of the Base Rent payable hereunder for the
period beginning on the day after such three (3) business day period ends and
continuing until the earlier of the date Tenant resumes use or occupancy of the
Premises or the date use of the Premises is restored to Tenant; and (b) Landlord
shall use reasonable efforts to restore such failure or inability so long as
such failure or inability is within Landlord’s reasonable control to correct.

ARTICLE XV

LIABILITY OF LANDLORD

15.1 Landlord and Landlord’s Representatives shall not be liable to Tenant or
any other person or entity for any damage, injury, loss or claim based on or
arising out of any cause whatsoever (except as otherwise provided in this
Section), including the following: repair to any portion of the Premises or the
Building; interruption in the use of the Premises or the Building or any
equipment therein; any accident or damage resulting from any use or operation
(by Landlord, Tenant or any other person or entity) of elevators or heating,
cooling, electrical, sewage or plumbing equipment or apparatus; termination of
this Lease by reason of damage to the Premises or the Building; any fire,
robbery, theft, vandalism, mysterious disappearance or any other casualty;
actions of any other tenant of the Building or of any other person or entity;
failure or inability to furnish any service specified in this Lease; and leakage
in any part of the Premises or the Building from water, rain, ice or snow that
may leak into, or flow from, any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Premises or the Building. If any
condition exists which may be the basis of a claim of constructive eviction,
then Tenant shall give Landlord written notice thereof and a reasonable
opportunity to correct such condition, and in the interim Tenant shall not claim
that it has been constructively evicted or is entitled to a rent abatement. Any
property placed by Tenant or any Agent in or about the Premises or the Building
shall be at the sole risk of Tenant, and Landlord shall not in any manner be
held responsible therefor. Any person receiving an article delivered for Tenant
shall be acting as Tenant’s agent for such purpose and not as Landlord’s agent.
For purposes of this Article, the term “Building” shall be deemed to include the
Land. Notwithstanding the foregoing provisions of this Section, Landlord shall
not be released from liability to Tenant for any physical injury to any natural
person caused by the negligence or willful misconduct of Landlord or Landlord’s
Representatives to the extent such injury is not covered by insurance either
carried by Tenant (or such person) or required by this Lease to be carried by
Tenant; provided, however, that neither Landlord nor any of Landlord’s
Representatives (nor any past, present or future board member, partner, trustee,
director, member, officer, employee, agent, representative or advisor of any of
them) shall under any circumstances be liable for any exemplary, punitive,
consequential or indirect damages (or for any interruption of or loss to
business) in connection with or relating to this Lease.

15.2 (a) Except to the extent caused by the negligence or willful misconduct of
Landlord or its agents, Tenant shall reimburse Landlord, its employees and
agents for (as additional rent), and shall indemnify, defend upon request and
hold them harmless from and against all reasonable Costs suffered by or claimed
against them, directly or indirectly, based on or arising out of, in whole or in
part, (i) use and occupancy of the Premises or the business conducted therein,
or (ii) any entry by Tenant or any Agent upon the Land prior to the Lease
Commencement Date.

(b) Except to the extent caused by the negligence or willful misconduct of
Tenant or an Agent of Tenant, Landlord shall reimburse Tenant and shall
indemnify and hold Tenant harmless from and against all Costs suffered or
claimed against Tenant as a result of Landlord’s use or control of the Common
Areas of the Building and the Building Structure and Systems.

15.3 No landlord hereunder shall be liable for any obligation or liability based
on or arising out of any event or condition occurring during the period that
such landlord was not the owner of the Building or a landlord’s interest
therein. Within five (5) days after request, Tenant shall attorn to any
transferee landlord and execute, acknowledge and deliver any document submitted
to Tenant confirming such attornment provided such transferee assumes the
obligations of Landlord hereunder which accrue from and after the date of the
transfer.

 

13



--------------------------------------------------------------------------------

15.4 Tenant shall not have the right to set off or deduct any amount allegedly
owed to Tenant pursuant to any claim against Landlord from any rent or other sum
payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an action against Landlord, which action may be consolidated
with any action of Landlord.

15.5 If Tenant or any Agent is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord’s estate and interest in the Building which shall be deemed to include
proceeds actually received by Landlord from any sale of the Building (net of all
expenses of sale), insurance or condemnation proceeds (subject to the rights of
any Mortgagees), and rental income from the Building (net of all expenses) to
the extent all of the foregoing are held in an account for Landlord and have not
been applied or distributed by Landlord in the ordinary course of business
(i.e., not as a fraud against creditors). No other asset of Landlord, and no
asset of any of Landlord’s Representatives (or any past, present or future board
member, partner, director, member, officer, trustee, employee, agent,
representative or advisor of any of them (each, an “officer”)) or any other
person or entity, shall be available to satisfy or be subject to any such
judgment. No such Landlord’s Representative, officer or other person or entity
shall be held to have personal liability for satisfaction of any claim or
judgment whatsoever under this Lease.

ARTICLE XVI

RULES

16.1 Tenant and Agents shall at all times abide by and observe the rules
specified in Exhibit C. Tenant and Agents shall also abide by and observe any
other rule that Landlord may reasonably promulgate from time to time for the
operation and maintenance of the Building, provided that written notice thereof
is given and such rule is not inconsistent with the provisions of this Lease.
All rules shall be binding upon Tenant and enforceable by Landlord as if they
were contained herein. Nothing contained in this Lease shall be construed as
imposing upon Landlord any duty or obligation to enforce such rules, or the
terms, conditions or covenants contained in any other lease, as against any
other tenant, and Landlord shall not be liable to Tenant for the violation of
such rules by any other tenant or its employees, agents, assignees, subtenants,
invitees or licensees. Landlord shall use reasonable efforts not to enforce any
rule or regulation in a manner which unreasonably discriminates among similarly
situated tenants.

ARTICLE XVII

DAMAGE OR DESTRUCTION

17.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction; provided, however, that if in Landlord’s reasonable judgment
such repair and restoration cannot be completed within one hundred eighty
(180) days after the occurrence of such damage or destruction (taking into
account the time needed for effecting a satisfactory settlement with any
insurance company involved, removal of debris, preparation of plans and issuance
of all required governmental permits), then Landlord shall have the right to
terminate this Lease by giving written notice of termination within forty-five
(45) days after the occurrence of such damage or destruction. If this Lease is
terminated pursuant to this Article, then rent shall be apportioned (based on
the portion of the Premises which is usable or used after such damage or
destruction) and paid to the earlier of the date of termination or the date
Tenant completely vacates and abandons the Premises on account of such damage
and Landlord shall be entitled to any insurance proceeds received by Tenant that
are attributable to Tenant’s Work and other improvements insured or required to
be insured by Tenant that would remain in the Premises at the end of the Lease
Term. If this Lease is not terminated as a result of such damage or destruction,
then until such repair and restoration of the Premises are substantially
complete, Tenant shall be required to pay rent only for the portion of the
Premises that is usable while such repair and restoration are being made;
provided, however, that (x) if such damage or destruction was caused by the act
or omission of Tenant or any Agent, then Tenant shall not be entitled to any
such rent reduction and (y) if Tenant fails to immediately pay over to Landlord
insurance proceeds when received from Tenant’s insurance any such rent abatement
shall end on the date when Landlord would have been able to substantially
complete repair and restoration of the Premises had Tenant timely paid Landlord
such insurance proceeds. After receipt of all insurance proceeds (including
proceeds of insurance maintained by Tenant), Landlord shall proceed with and
bear the expenses of such repair and restoration of the Premises and the
Building; provided, however, that (a) if such damage or destruction was caused
by the act or omission of Tenant or any Agent, then Tenant shall pay Landlord’s
deductible and the amount by which such expenses exceed the insurance proceeds,
if any, actually received by Landlord on account of such damage or destruction
(or, if Landlord fails to maintain the insurance required by Section 13.3, that
Landlord would have received to the extent Landlord maintained such insurance
required by Section 13.3), (b) Tenant shall pay the amount by which the cost of
restoring any item which Landlord is required to restore and Tenant is required
to insure exceeds the insurance proceeds received with respect

 

14



--------------------------------------------------------------------------------

thereto, and (c) Landlord shall not be required to repair or restore any tenant
improvements installed in the Premises (except to the extent Landlord receives
proceeds therefor from Tenant’s insurance), any Alterations or any other
contents of the Premises (including Tenant’s trade fixtures, decorations,
furnishings, equipment or personal property). Notwithstanding anything herein to
the contrary, Landlord shall have the right to terminate this Lease if
(1) insurance proceeds plus deductibles are insufficient to pay the full cost of
such repair and restoration (so long as Landlord maintains the insurance
required by Section 13.3), (2) the holder of any Mortgage fails or refuses to
make such insurance proceeds available for such repair and restoration,
(3) zoning or other applicable Laws or regulations do not permit such repair and
restoration, or (4) the damage to the Building exceeds thirty-five percent
(35%) of the replacement value of the Building.

17.2 If, within forty-five (45) days after the occurrence of the damage or
destruction described in Section 17.1, Landlord determines in its sole but
reasonable judgment that the repairs and restoration cannot be substantially
completed within one hundred eighty (180) days after the date of such damage or
destruction, and provided Landlord does not elect to terminate this Lease
pursuant to this Article, then Landlord shall promptly notify Tenant of such
determination. For a period continuing through the later of the thirtieth
(30th) day after the occurrence of the damage or destruction or the tenth
(10th) day after receipt of such notice, Tenant shall have the right to
terminate this Lease by providing written notice to Landlord (which date of such
termination shall be not more than thirty (30) days after the date of Tenant’s
notice to Landlord). Notwithstanding any of the foregoing to the contrary,
Tenant shall not have the right to terminate this Lease if the willful
misconduct of Tenant or any Agent shall have caused the damage or destruction.

ARTICLE XVIII

CONDEMNATION

18.1 If one-third or more of the Premises, or the use or occupancy thereof,
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose or sold under threat of such a
taking or condemnation (collectively, “condemned”), then this Lease shall
terminate on the day prior to the date title thereto vests in such authority and
rent shall be apportioned as of such date. If less than one-fourth of the
Premises or occupancy thereof is condemned, then this Lease shall continue in
full force and effect as to the part of the Premises not so condemned, except
that as of the date title vests in such authority Tenant shall not be required
to pay rent with respect to the part of the Premises so condemned. Landlord
shall notify Tenant of any condemnation contemplated by this Section promptly
after Landlord receives notice thereof. Within ten (10) days after receipt of
such notice, Tenant shall have the right to terminate this Lease with respect to
the remainder of the Premises not so condemned as of the date title vests in
such authority if such condemnation renders said remainder of the Premises
totally unusable for their intended purpose. Notwithstanding anything herein to
the contrary, if twenty-five percent (25%) or more of the Land or the Building
is condemned, then whether or not any portion of the Premises is condemned,
Landlord shall have the right to terminate this Lease as of the date title vests
in such authority.

18.2 All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and Tenant assigns to Landlord all rights
to such awards, damages and compensation. Tenant shall not make any claim
against Landlord or such authority for any portion of such award, damages or
compensation attributable to damage to the Premises, value of the unexpired
portion of the Lease Term, loss of profits or goodwill, leasehold improvements
or severance damages. Nothing contained herein, however, shall prevent Tenant
from pursuing a separate claim against the authority for relocation expenses and
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and which Tenant is entitled pursuant to this Lease
to remove at the expiration or earlier termination of the Lease Term, provided
that such claim shall in no way diminish the award, damages or compensation
payable to or recoverable by Landlord in connection with such condemnation.

ARTICLE XIX

DEFAULT

19.1 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of Section 19.2 shall apply.

19.2 Landlord shall have the right, at its sole option, to terminate this Lease.
In addition, with or without terminating this Lease, Landlord may re-enter,
terminate Tenant’s right of possession and take possession of the Premises. The
provisions of this Article shall operate as a notice to quit, and Tenant hereby
waives any other notice to quit or notice of Landlord’s intention to re-enter
the Premises or terminate this Lease. Landlord may proceed to recover possession
of the Premises under applicable Laws, or by such other proceedings, including
re-entry and possession, as may be applicable. If Landlord

 

15



--------------------------------------------------------------------------------

elects to terminate this Lease and/or elects to terminate Tenant’s right of
possession, everything contained in this Lease on the part of Landlord to be
done and performed after the effective date of termination shall cease without
prejudice, however, to Tenant’s liability for all Base Rent, additional rent and
other sums specified herein. Whether or not this Lease and/or Tenant’s right of
possession is terminated, Landlord shall have the right, at its sole option, to
terminate any renewal or expansion right contained in this Lease and to grant or
withhold any consent or approval pursuant to this Lease in its sole and absolute
discretion. If Tenant is in default under this Lease and has vacated the
Premises, and if Landlord has terminated this Lease as a result of such default,
then Landlord shall thereafter use reasonable efforts to relet the Premises;
provided, however, that Tenant understands and agrees that Landlord’s shall have
no duty to relet the Premises before leasing other space in the Building. Tenant
hereby expressly waives, for itself and all persons claiming by, through or
under it, any right of redemption, re-entry or restoration of the operation of
this Lease under any present or future Law, including any such right which
Tenant would otherwise have in case Tenant shall be dispossessed for any cause,
or in case Landlord shall obtain possession of the Premises as herein provided.
Landlord may relet the Premises or any part thereof, alone or together with
other premises, for such term(s) (which may extend beyond the date on which the
Lease Term would have expired but for Tenant’s default) and on such terms and
conditions (which may include any concessions or allowances granted by Landlord)
as Landlord, in its sole but reasonable discretion, may determine, but Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
by reason of, any failure by Landlord to relet all or any portion of the
Premises or to collect any rent due upon such reletting. Whether or not this
Lease and/or Tenant’s right of possession is terminated or any suit is
instituted, Tenant shall be liable for any Base Rent, additional rent, damages
or other sum which may be due or sustained prior to such default, and for all
costs, fees and expenses (including attorneys’ fees and costs, brokerage fees,
expenses incurred in placing the Premises in first-class rentable condition,
advertising expenses, and any concessions or allowances granted by Landlord)
incurred by Landlord in pursuit of its remedies hereunder and/or in recovering
possession of the Premises and renting the Premises to others from time to time.
Tenant also shall be liable for additional damages which at Landlord’s election
shall be either: (a) an amount equal to the Base Rent and additional rent due or
which would have become due from the date of Tenant’s default through the
remainder of the Lease Term, less the amount of rental, if any, which Landlord
receives during such period from others to whom the Premises may be rented
(other than any additional rent received by Landlord as a result of any failure
of such other person to perform any of its obligations to Landlord), which
amount shall be computed and payable in monthly installments, in advance, on the
first day of each calendar month following Tenant’s default and continuing until
the date on which the Lease Term would have expired but for Tenant’s default, it
being understood that separate suits may be brought from time to time to collect
any such damages for any month(s) (and any such separate suit shall not in any
manner prejudice the right of Landlord to collect any damages for any subsequent
month(s)), or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Lease Term) and it being further understood that if Landlord elects to bring
suits from time to time prior to reletting the Premises, Landlord shall be
entitled to its full damages through the date of the award of damages without
regard to any Base Rent, additional rent or other sums that are or may be
projected to be received by Landlord upon reletting of the Premises; or (b) an
amount equal to the difference between (i) all Base Rent, additional rent and
other sums due or which would be due and payable under this Lease as of the date
of Tenant’s default through the end of the scheduled Lease Term, and (ii) the
fair market value rental of the Premises over the same period (net of all
expenses (including attorneys’ fees) and all vacancy periods reasonably
projected by Landlord to be incurred in connection with the reletting of the
Premises), as determined by Landlord in its sole and absolute discretion, which
difference shall be discounted at a rate equal to one (1) whole percentage point
above the discount rate in effect on the date of payment at the Federal Reserve
Bank nearest the Building, and which resulting amount shall be payable to
Landlord in a lump sum on demand, it being understood that upon payment of such
liquidated and agreed final damages, Tenant shall be released from further
liability under this Lease with respect to the period after the date of such
payment, and that Landlord may bring suit to collect any such damages at any
time after an Event of Default shall have occurred. Tenant shall pay all
expenses (including attorneys’ fees) incurred by Landlord in connection with or
as a result of any Event of Default whether or not a suit is instituted. The
provisions contained in this Section shall be in addition to, and shall not
prevent the enforcement of, any claim Landlord may have against Tenant for
anticipatory breach of this Lease (including, the right of injunction and the
right to invoke any remedy allowed at law or in equity as if reentry, summary
proceedings and other remedies were not provided for herein). Nothing herein
shall be construed to affect or prejudice Landlord’s right to prove, and claim
in full, unpaid rent accrued prior to termination of this Lease. If Landlord is
entitled, or Tenant is required, pursuant to any provision hereof to take any
action upon the termination of the Lease Term, then Landlord shall be entitled,
and Tenant shall be required, to take such action also upon the termination of
Tenant’s right of possession.

 

16



--------------------------------------------------------------------------------

19.3 All rights and remedies of Landlord set forth in this Lease are cumulative
and in addition to all other rights and remedies available to Landlord at law or
in equity, including those available as a result of any anticipatory breach of
this Lease. The exercise by Landlord of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay or failure by Landlord or Tenant to exercise or enforce any of its
respective rights or remedies or the other party’s obligations (except to the
extent a time period is specified in this Lease therefor) shall constitute a
waiver of any such or subsequent rights, remedies or obligations. Neither party
shall be deemed to have waived any default by the other party unless such waiver
expressly is set forth in a written instrument signed by the party against whom
such waiver is asserted. If Landlord waives in writing any default by Tenant,
such waiver shall not be construed as a waiver of any covenant, condition or
agreement set forth in this Lease except as to the specific circumstances
described in such written waiver.

19.4 If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, then the same shall not constitute a waiver of
the same or of any other covenant, condition or agreement set forth herein, nor
of any of Landlord’s rights hereunder. Neither the payment by Tenant of a lesser
amount than the monthly installment of Base Rent, additional rent or of any sums
due hereunder nor any endorsement or statement on any check or letter
accompanying a check for payment of rent or other sums payable hereunder shall
be deemed an accord and satisfaction. Landlord may accept the same without
prejudice to Landlord’s right to recover the balance of such rent or other sums
or to pursue any other remedy. Notwithstanding any request or designation by
Tenant, Landlord may apply any payment received from Tenant to any payment then
due. No re-entry by Landlord, and no acceptance by Landlord of keys from Tenant,
shall be considered an acceptance of a surrender of this Lease.

19.5 If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, after written
notice to Tenant, but shall not be required to, make such payment or do such
act. The taking of such action by Landlord shall not be considered a cure of
such default by Tenant or prevent Landlord from pursuing any remedy it is
otherwise entitled to in connection with such default. If Landlord elects to
make such payment or do such act, then all expenses incurred by Landlord, plus
interest thereon at the Default Rate from the date incurred by Landlord to the
date of payment thereof by Tenant, shall constitute additional rent due
hereunder.

19.6 If Tenant fails to make any payment of Base Rent, additional rent or any
other sum on or before the date such payment is due and payable (without regard
to any grace period), then Landlord shall have the right to impose upon Tenant
in writing a late charge of five percent (5%) of the amount of such payment. In
addition, such payment and such late fee shall bear interest at the Default Rate
from the date such payment or late fee, respectively, became due to the date of
payment thereof by Tenant. Such late charge and interest shall constitute
additional rent due hereunder without any notice or demand.

19.7 Intentionally deleted.

19.8 If more than one natural person or entity shall constitute Tenant, then the
liability of each such person or entity shall be joint and several. If Tenant is
a general partnership or other entity the partners or members of which are
subject to personal liability, then the liability of each such partner or member
shall be joint and several. No waiver, release or modification of the
obligations of any such person or entity shall affect the obligations of any
other such person or entity.

ARTICLE XX

BANKRUPTCY

20.1 Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to Article XIX; provided, however, that while a
Case is pending, Landlord’s right to terminate this Lease shall be subject, to
the extent required by the Bankruptcy Code, to any rights of the Trustee to
assume or assume and assign this Lease pursuant to the Bankruptcy Code. After
the commencement of a Case: (i) Trustee shall perform all post-petition
obligations of Tenant under this Lease; and (ii) if Landlord is entitled to
damages (including unpaid rent) pursuant to the terms of this Lease, then all
such damages shall be entitled to administrative expense priority pursuant to
the Bankruptcy Code. Tenant acknowledges that this Lease is a lease of
nonresidential real property and therefore Tenant, as the debtor in possession,
or the Trustee shall not seek or request any extension of time to assume or
reject this Lease or to perform any obligations of this Lease which arise from
or after the order of relief. Any person or entity to which this Lease is
assigned pursuant to the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of assignment, and any such assignee shall upon request execute
and deliver to Landlord an instrument confirming such assumption. Trustee shall
not have the right to assume or assume and assign this Lease unless Trustee
promptly (a) cures all defaults under this Lease, (b) compensates Landlord for
damages incurred as a result of such defaults, (c) provides adequate

 

17



--------------------------------------------------------------------------------

assurance of future performance on the part of Trustee as debtor in possession
or Trustee’s assignee, and (d) complies with all other requirements of the
Bankruptcy Code. If Trustee desires to assume and assign this Lease to any
person who shall have made a bona fide offer, then Trustee shall give Landlord
written notice of such proposed assignment (which notice shall set forth the
name and address of such person, all of the terms and conditions of such offer,
and the adequate assurance to be provided Landlord to assure such person’s
future performance under this Lease) no later than fifteen (15) days after
receipt by Trustee of such offer, but in no event later than thirty (30) days
prior to the date Trustee shall make application to the appropriate court for
authority and approval to enter into such assignment and assumption, and
Landlord shall thereupon have the prior right and option, to be exercised by
notice to Trustee given at any time prior to the effective date of such proposed
assignment, to accept (or to cause Landlord’s designee to accept) an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person, less any brokerage
commissions which may be payable out of the consideration to be paid by such
person for the assignment of this Lease. If Trustee fails to assume or assume
and assign this Lease in accordance with the requirements of the Bankruptcy Code
within sixty (60) days after the initiation of the Case (or such other period as
may be provided by the Bankruptcy Code or allowed by the United States
Bankruptcy Court for same), then Trustee shall be deemed to have rejected this
Lease. If this Lease is rejected or deemed rejected, then Landlord shall have
all rights and remedies available to it pursuant to Article XIX. At any time
during the Term, upon not less than five (5) days prior written notice, Tenant
shall provide Landlord with the most current financial statement for Tenant and
any such person and financial statements for the two (2) years prior to the
current financial statement year. Such statements are to be certified by Tenant
to be true, correct and complete, prepared in accordance with generally accepted
accounting principles and, if it is the normal practice of Tenant, audited by
any independent certified public accountant.

ARTICLE XXI

SUBORDINATION

21.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all Mortgages, to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. Said subordination and the provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required to effectuate such subordination. The holder of any Mortgage to which
this Lease is subordinate shall have the right (subject to any required approval
of the holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.

21.2 Tenant shall at Landlord’s request promptly execute any requisite document
confirming such subordination. During the pendency of an Event of Default,
Tenant appoints Landlord as Tenant’s attorney in fact to execute any such
document for Tenant. Tenant waives the provisions of any statute or rule of law
now or hereafter in effect which may give or purport to give Tenant any right to
terminate or otherwise adversely affect this Lease and Tenant’s obligations
hereunder in the event any foreclosure proceeding is prosecuted or completed or
in the event the Building, the Land or Landlord’s interest therein is
transferred by foreclosure, by deed in lieu of foreclosure or otherwise. If this
Lease is not extinguished upon any such transfer or by the transferee following
such transfer, then, at the request of such transferee and assumption of
Landlord’s obligations as required hereby, Tenant shall attorn to such
transferee and shall recognize such transferee as the landlord under this Lease.
Tenant agrees that upon any such attornment, such transferee shall not be
(a) bound by or required to credit Tenant with any prepayment of the Base Rent
or additional rent more than thirty (30) days in advance or any deposit, rental
security or any other sums deposited with any prior landlord under the Lease
(including Landlord) unless said sum is actually received by such transferee,
(b) bound by any amendment, modification or termination of this Lease made
without the consent of the holder of each Mortgage existing as of the date of
such amendment, (c) liable for any breach, act or omission of any prior landlord
under the Lease (including Landlord) or any damages arising therefrom;
(d) subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord), (e) liable for any late completion of any
construction of the Premises or tenant improvement work to the Premises
commenced or agreed to by any prior landlord under the Lease (including
Landlord), (f) liable for payment of any damages, fees or penalties payable by
any landlord under the Lease (including Landlord) to Tenant including but not
limited to fees or penalties for failure to deliver the Premises in a timely
fashion, or (g) bound by any obligation which may appear in this Lease to pay
any sum of money to Tenant; provided, however, that after succeeding to
Landlord’s interest under this Lease, such transferee shall agree to perform in
accordance with the terms of this Lease all obligations of Landlord arising
after the date of transfer. Within ten (10) days after the request of such
transferee, Tenant shall execute, acknowledge and deliver any requisite or
appropriate document submitted to Tenant confirming such attornment.

21.3 As of the date of this Lease, there is no Mortgage encumbering the Building
and/or the Land.

 

18



--------------------------------------------------------------------------------

ARTICLE XXII

HOLDING OVER

22.1 Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises.
Therefore, if Tenant (or anyone claiming through Tenant) does not immediately
surrender the Premises or any portion thereof upon the expiration or earlier
termination of the Lease Term, then the rent payable by Tenant hereunder shall
be increased to equal the greater of (1) fair market rent for the entire
Premises, or (2) the following percentages of the Base Rent, additional rent and
other sums that would have been payable pursuant to the provisions of this Lease
if the Lease Term had continued during such holdover period: one hundred fifty
percent (150%) for each of the first three (3) months of such holdover; and two
hundred percent (200%) for each month thereafter. Such rent shall be computed by
Landlord and paid by Tenant on a monthly basis and shall be payable on the first
day of such holdover period and the first day of each calendar month thereafter
during such holdover period until the Premises have been vacated.
Notwithstanding any other provision of this Lease, Landlord’s acceptance of such
rent shall not in any manner adversely affect Landlord’s other rights and
remedies, including Landlord’s right to evict Tenant and to recover all damages.
Any such holdover shall be deemed to be a tenancy-at-sufferance and not a
tenancy-at-will or tenancy from month-to-month. In no event shall any holdover
be deemed a permitted extension or renewal of the Lease Term, and nothing
contained herein shall be construed to constitute Landlord’s consent to any
holdover or to give Tenant any right with respect thereto.

ARTICLE XXIII

COVENANTS OF LANDLORD

23.1 Landlord covenants that it has the right to enter into this Lease, and that
if Tenant shall perform timely all of its obligations hereunder, then, subject
to the provisions of this Lease, Tenant shall during the Lease Term peaceably
and quietly occupy and enjoy the full possession of the Premises (i.e., quiet
enjoyment) without hindrance by Landlord, its employees or agents.

23.2 Subject to other applicable terms and provisions expressly provided in this
Lease, Landlord reserves the following rights: (a) to change the street address
and name of the Building provided that Tenant’s access to the Premises is not
permanently, materially and adversely affected; (b) to change the arrangement
and location of entrances, passageways, doors, doorways, corridors, elevators,
stairs, toilets or other public parts of, and make additions to, the Building
provided that Tenant’s access to the Premises is not permanently, materially and
adversely affected; (c) to erect, use and maintain pipes, wires, structural
supports, ducts and conduits in and through the plenum areas of the Premises;
(d) to grant to anyone the exclusive right to conduct any particular business in
the Building not inconsistent with Tenant’s permitted use of the Premises;
(e) to exclusively use and/or lease the roof areas, the sidewalks and other
exterior areas; (f) to resubdivide the Land or to combine the Land with other
lands; (g) to relocate any parking areas designated for Tenant’s use, provided
the same are on the Land; (h) if Tenant vacates the Premises prior to the
expiration of the Lease Term, to make Alterations to or otherwise prepare the
Premises for reoccupancy without relieving Tenant of its obligation to pay all
Base Rent, additional rent and other sums due under this Lease through such
expiration; (i) to construct improvements (including kiosks) on the Land and in
the public and Common Areas of the Building; (j) to prohibit smoking in the
entire Building or portions thereof (including the Premises), so long as such
prohibitions are in accordance with applicable law; and (k) if any excavation or
other substructure work shall be made or authorized to be made upon land
adjacent to the Building or the Land, to enter the Premises for the purpose of
doing such work as is required to preserve the walls of the Building and to
preserve the land from injury or damage and to support such walls and land by
proper foundations. Subject to the other applicable terms and provisions
expressly provided in this Lease, Landlord may exercise any or all of the
foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises and Tenant shall have no claim against Landlord in connection
therewith. With respect to (b), (c), (e), (g), (i) and (k) above, Landlord shall
use reasonable efforts to minimize interference with Tenant’s normal business
operations in the Premises (subject, however, in all cases to governmental
requirements, emergencies and/or temporary maintenance and repair activities,
and in no event shall Landlord have any obligation to employ contractors or
labor at overtime or other premium pay rates or incur any other overtime costs).

ARTICLE XXIV

PARKING

24.1 Tenant shall be allocated spaces in the Building’s parking facilities, at
no charge to Tenant, in the ratio of four (4) spaces per one thousand
(1,000) rentable square feet of leased Premises, inclusive of any reserved
spaces granted to Tenant by this Lease or otherwise. Except for such reserved
spaces, Tenant shall have the right to utilize the Building’s parking facilities
on a non-exclusive and unreserved basis with other tenants of the Building for
the parking of standard-sized passenger automobiles and upon

 

19



--------------------------------------------------------------------------------

such terms and conditions as may from time to time be established by Landlord.
Landlord reserves the right in its absolute discretion to determine whether the
parking facilities are becoming crowded and to allocate and to reserve and
assign parking spaces among Tenant and the other tenants. If Landlord, in its
reasonable discretion, grants to any other tenant of the Building the exclusive
right to use any particular parking spaces, then neither Tenant nor its
employees or visitors shall use such spaces. Landlord shall not be responsible
to enforce reserved parking; however, Landlord shall clearly mark all reserved
spaces. Tenant shall not use parking areas for the servicing or overnight
storage of vehicles. Tenant shall not assign, sublet or transfer any rights with
respect to the parking facilities. Landlord reserves the right to institute
either a valet parking system or a self-parking system. It is understood and
agreed that Landlord assumes no responsibility, and shall not be held liable,
for any damage or loss to any automobiles parked in the parking facilities or to
any personal property located therein, or for any injury sustained by any person
in or about the parking facilities. Landlord reserves the right to close the
parking facilities during periods of unusually inclement weather or for repairs.
Landlord shall not be liable to Tenant and this Lease shall not be affected if
any parking rights hereunder are impaired by any Law imposed after the Lease
Commencement Date.

ARTICLE XXV

GENERAL PROVISIONS

25.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representation or promise with respect to the Premises
or any portion of the Building except as herein expressly set forth, and no
right, privilege, easement or license is being acquired by Tenant except as
herein expressly set forth.

25.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant,
and no estate shall pass out of Landlord. Tenant shall not use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, use the name of the Building as Tenant’s
business address after Tenant vacates the Premises, or do or permit to be done
anything in connection with Tenant’s business or advertising which in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and Tenant.

25.3 Landlord and Tenant each warrants to the other that in connection with this
Lease it has not employed or dealt with any broker, agent or finder, other than
the Brokers. It is understood that Landlord shall pay the Brokers pursuant to
separate agreements. Tenant shall indemnify and hold Landlord harmless from and
against any claim for brokerage or other commissions, or for a lien under any
applicable broker’s lien law, asserted by any broker, agent or finder employed
by Tenant or with whom Tenant has dealt, other than the Brokers. Landlord shall
indemnify and hold Tenant harmless from and against any claim for brokerage or
other commissions asserted by the Brokers and any other broker, agent or finder
employed by Landlord or with whom Landlord has dealt. Tenant’s and Landlord’s
indemnities set forth in this Section shall survive the expiration or earlier
termination of the Lease Term.

25.4 At any time and from time to time, upon not less than ten (10) days’ prior
written notice, Tenant and each subtenant, assignee, licensee or concessionaire
or occupant of Tenant shall execute, acknowledge and deliver to Landlord and/or
any other person or entity designated by Landlord, a written statement
certifying: (a) that this Lease is unmodified and in full force and effect (or
if there have been modifications, that this Lease is in full force and effect as
modified and stating the modifications); (b) the dates to which the rent and any
other charges have been paid; (c) to Tenant’s knowledge, whether or not Landlord
is in default in the performance of any obligation, and if so, specifying the
nature of such default; (d) the address to which notices to Tenant are to be
sent; (e) that this Lease is subject and subordinate to all Mortgages
encumbering the Building or the Land; (f) that Tenant has accepted the Premises
and that all work thereto has been completed (or if such work has not been
completed, specifying the incomplete work); and (g) such other matters as
Landlord may reasonably request. Any such statement may be relied upon by any
owner of the Building or the Land, any prospective purchaser of the Building or
the Land, any holder or prospective holder of a Mortgage or any other person or
entity. Tenant acknowledges that time is of the essence to the delivery of such
statements and that Tenant’s failure to deliver timely such statements may cause
substantial damages resulting from, for example, delays in obtaining financing.

25.5 LANDLORD AND TENANT EACH WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT
HEREUNDER, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY
OR DAMAGE. TENANT CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO
ANY SUCH

 

20



--------------------------------------------------------------------------------

ACTION AT THE PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE
CONSTRUED AS REQUIRING SUCH SERVICE AT THE PREMISES. LANDLORD AND TENANT EACH
WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN
THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY RIGHT, CLAIM
OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE, TO TRANSFER
ANY SUCH ACTION TO ANY OTHER COURT.

25.6 All notices or other communications required under this Lease shall be in
writing and shall be deemed duly given and received when delivered in person
(with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the third business day after being
sent by certified or registered mail, return receipt requested, postage prepaid,
to the following addresses: (a) if to Landlord, at the Landlord Notice Address
specified in Article I, with a copy to Levenfeld Pearlstein, LLC, Two North
LaSalle Street, Suite 1300, Chicago, IL 60602, Attention: Brian Kozminski;
(b) if to Tenant, at the Tenant Notice Address specified in Article I. Either
party may change its address for the giving of notices by written notice given
in accordance with this Section. If Landlord or the holder of any Mortgage
notifies Tenant in writing that a copy of any notice to Landlord shall be sent
to such holder at a specified address, then Tenant shall send (in the manner
specified in this Section and at the same time such notice is sent to Landlord)
a copy of each such notice to such holder, and no such notice shall be
considered duly sent unless such copy is so sent to such holder. Any such holder
shall have thirty (30) days after receipt of such notice to cure any Landlord
default before Tenant may exercise any remedy (provided that in the case of a
Landlord default arising from an act or omission which cannot be reasonably
remedied within said thirty (30) day period, then the holder of any Mortgage
shall have as long as reasonably necessary (not to exceed ninety (90) days in
total) to remedy such act or omission provided that (i) such holder commences
such remedy and notifies Tenant within said thirty (30) day period of holder’s
desire to remedy, and (ii) holder pursues completion of such remedy with due
diligence following such giving of notice and following the time when holder
should have become entitled under the Mortgage to remedy the same). Any cure of
Landlord’s default by such holder shall be treated as performance by Landlord.

25.7 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed to be replaced by the valid
and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby. Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law.

25.8 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.

25.9 The provisions of this Lease shall be binding upon and inure to the benefit
of the parties and each of their respective representatives, successors and
assigns, subject to the provisions herein restricting assignment or subletting.

25.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto. Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect. This Lease may
be modified or changed in any manner only by an instrument signed by both
parties. This Lease includes and incorporates all exhibits, schedules and riders
attached hereto. Tenant shall, at Landlord’s request, promptly execute any
requisite document, certificate or instrument that is reasonably necessary or
desirable to clarify or carry out the force and effect of any terms or
conditions of, or obligation of Tenant under, this Lease.

25.11 This Lease shall be governed by the Laws of the jurisdiction in which the
Building is located, without regard to the application of choice of law
principles. There shall be no presumption that this Lease be construed more
strictly against the party who itself or though its agent prepared it (it being
agreed that all parties hereto have participated in the preparation of this
Lease and that each party had the opportunity to consult legal counsel before
the execution of this Lease). No custom or practice which may evolve between the
parties in the administration of the terms of this Lease shall be construed to
waive Landlord’s right to insist on Tenant’s strict performance of the terms of
this Lease.

25.12 Headings are used for convenience and shall not be considered when
construing this Lease.

 

21



--------------------------------------------------------------------------------

25.13 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.

25.14 Time is of the essence with respect to each of Tenant’s and Landlord’s
obligations hereunder.

25.15 This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document. Faxed signatures shall have the same binding effect as original
signatures.

25.16 Neither this Lease nor a memorandum thereof shall be recorded.

25.17 Landlord reserves the right to make reasonable changes and modifications
to the plans and specifications for Building without Tenant’s consent, provided
such changes or modifications do not materially and adversely change the
character of same.

25.18 Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered additional
rent payable pursuant to this Lease to be paid by Tenant no later than thirty
(30) days after the date Landlord notifies Tenant of the amount thereof.

25.19 Tenant’s liabilities and obligations with respect to the period prior to
the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination. Landlord’s liabilities and obligations with
respect to refund of the security deposit or overpayments by Tenant of Real
Estate Taxes or Operating Charges, if and to the extent required by the
provisions of this Lease, shall survive the expiration or earlier termination of
this Lease.

25.20 If Landlord or Tenant is in any way delayed or prevented from performing
any obligation (except, with respect to Tenant, its obligations to pay rent and
other sums due under this Lease, any obligation set forth in Exhibit B, any
obligation with respect to insurance pursuant to Article XIII, any obligation to
give notice with respect to extensions, expansions or otherwise, and any
holdover) due to fire, act of God, governmental act or failure to act, strike,
labor dispute, inability to procure materials, or any cause beyond Landlord’s or
Tenant’s (as applicable) reasonable control (whether similar or dissimilar to
the foregoing events), then the time for performance of such obligation shall be
excused for the period of such delay or prevention and extended for a period
equal to the period of such delay or prevention. No force majeure event shall
delay the Lease Commencement Date or excuse the timely payment of all items of
rent by Tenant. Financial disability or hardship shall never constitute a force
majeure event.

25.21 Landlord’s review, approval and consent powers (including the right to
review plans and specifications) are for its benefit only. Such review, approval
or consent (or conditions imposed in connection therewith) shall be deemed not
to constitute a representation concerning legality, safety or any other matter.

25.22 The deletion of any printed, typed or other portion of this Lease shall
not evidence the parties’ intention to contradict such deleted portion. Such
deleted portion shall be deemed not to have been inserted in this Lease.

25.23 At the expiration or earlier termination of the Lease Term, Tenant shall
deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.

25.24 Tenant and the person executing and delivering this Lease on Tenant’s
behalf each represents and warrants that such person is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; that Tenant is not, and the entities or individuals constituting Tenant
or which may own or control Tenant or which may be owned or controlled by Tenant
are not, among the individuals or entities identified on any list compiled by
the U.S. Government for the purpose of identifying suspected terrorists, and
Tenant is not engaging in this transaction on behalf of any such individual or
entity; that Tenant is not in violation of any anti-money laundering Law; and
that all action required to authorize Tenant and such person to enter into this
Lease has been duly taken.

25.25 Any elimination or shutting off of light, air, or view by any structure
which may be erected on lands adjacent to the Building, or any noise in
connection with activities permitted by this Lease, shall in no way effect this
Lease or impose any liability on Landlord.

 

22



--------------------------------------------------------------------------------

25.26 In the event Landlord or Tenant is required or elects to take legal action
against the other party to enforce the provisions of this Lease, then the
prevailing party in such action shall be entitled to collect from the other
party its costs and expenses incurred in connection with the legal action
(including reasonable attorneys’ fees and court costs). Notwithstanding the
foregoing, if Landlord shall take any legal action for collection of rent or
file any eviction proceedings (whether summary or otherwise) for the non-payment
of rent, and Tenant shall make payment of such rent prior to the rendering of
any judgment, the Landlord shall be entitled to collect and Tenant shall pay as
additional rent all filing fees and other costs in connection therewith
(including reasonable attorneys’ fees).

25.27 Tenant represents and warrants that it is not a party in interest within
the meaning of Section 3(14) of ERISA, or a “disqualified person” within the
meaning of Section 4975(e)(2) of the IRC, with respect to any Owning Plan. For
purposes of this subsection (a), an “Owning Plan” means any employee benefit
plan that has a direct or indirect ownership interest in Landlord. Tenant agrees
to keep the identity of all Owning Plans confidential, except to the extent
disclosure is required by law or governmental authority. Under no circumstances
shall Tenant assign this Lease to, or execute any sublease or subleases with,
any party unless such party has certified to Landlord and Tenant, in a writing
reasonably acceptable to Landlord and Tenant, that such party is not a “party in
interest” (within the meaning of Section 3(14) of ERISA), or a “disqualified
person” (within the meaning of Section 4975(e)(2) of the IRC, with respect to
any Owning Plan. The fact that a prospective assignee or sublessee is not a
prohibited assignee or sublessee under this section shall not be construed to
relieve Tenant of the necessity of obtaining Landlord’s consent to any
assignment or subletting that is required under any other provision of this
Lease.

ARTICLE XXVI

RENEWAL OPTIONS

26.1 Tenant is hereby granted the option (“Extension Option”) to extend the term
of the Lease for up to two (2) consecutive periods of five (5) Lease Years each
(respectively “First Extension Term” and “Second Extension Term”). Each
Extension Option may be exercised only by giving Landlord irrevocable and
unconditional written notice thereof no earlier than eighteen (18) months and no
later than nine (9) months prior to the commencement of the Extension Term.
Tenant may not exercise the Extension Option if Tenant is in default under the
Lease beyond the expiration of any applicable cure period either at the date of
said notice or at any time thereafter prior to commencement of an Extension
Term. Upon exercise of the Extension Option, all references in the Lease to the
Term shall be deemed to be references to the Term as extended pursuant to the
Extension Option.

26.2 Each Extension Term shall be on the same terms, covenants and conditions as
are contained in the Lease, except that (i) no additional extension option shall
be conferred by the exercise of the Extension Option, (ii) Base Rent applicable
to the Premises for each Extension Term shall be determined as provided below,
and (iii) any initial rent abatement, concession or allowance which are in the
nature of economic concessions or inducements shall not be applicable to any
Extension Term. In addition to Base Rent, Tenant shall pay Additional Rent, and
other Rent during each Extension Term as provided in this Lease.

26.3 Base Rent per annum per rentable square foot of the Premises for the
Extension Term shall be one hundred percent (100%) of the Current Market Rate
for lease terms commencing on or about the date of commencement of the Extension
Term. The term “Current Market Rate” means the prevailing net rental rate per
rentable square foot under office leases recently executed for comparable space
in the Building and in comparable buildings in the area in which the Building is
located. The determination of Current Market Rate shall take into consideration
that this is a net lease; any differences in the size of space being leased, the
location of space in the building and the length of lease terms; any differences
in definitions of rentable square feet or rentable area with respect to which
rental rates are computed; the value of rent abatements, allowances (for
demolition, space planning, architectural and engineering fees, construction,
moving expenses or other purposes), the creditworthiness of Tenant; and other
pertinent factors. The Current Market Rate may include an escalation of a fixed
net rental rate (based on a fixed step or index) then prevailing in the market.

26.4 Within thirty (30) days after receipt of Tenant’s notice to extend Landlord
shall deliver to Tenant written notice of the Current Market Rate and shall
advise Tenant of the required adjustment to Base Rent, if any.

26.5 Tenant shall, within fifteen (15) days after receipt of Landlord’s notice,
notify Landlord in writing whether Tenant (a) accepts Landlord’s determination
of the Current Market Rate; (b) rejects Landlord’s determination of the Current
Market Rate, or (c) requests that the Current Market Rate be determined by an
appraiser (“Arbitration Request”). If Tenant rejects Landlord’s determination,
Tenant’s exercise of the Extension Option granted herein shall be deemed revoked
and of no further force of effect.

 

23



--------------------------------------------------------------------------------

If Tenant requests that the Current Market Rate be determined by an appraiser,
Landlord and Tenant, within ten (10) days after the date of the Arbitration
Request, shall each simultaneously submit to the other, in a sealed envelope,
its good faith estimate of the Current Market Rate (collectively referred to as
the “Estimates”). If the higher of such Estimates is not more than one hundred
five percent (105%) of the lower of such Estimates, then Current Market Rate
shall be the average of the two Estimates. If the Current Market Rate is not
resolved by the exchange of Estimates, Landlord and Tenant, within seven
(7) days after the exchange of Estimates, shall each select a appraiser to
determine which of the two Estimates most closely reflects the Current Market
Rate. Each appraiser so selected shall be certified as an MAI appraiser and
shall have had at least five (5) years experience within the previous ten
(10) years as a real estate appraiser working in the office submarket in which
the Building is located, with working knowledge of current office rental rates
and practices. For purposes of this Lease, an “MAI” appraiser means an
individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar). Upon selection, Landlord’s and
Tenant’s appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Current Market Rate. The Estimate chosen
by such appraisers shall be binding on both Landlord and Tenant as the Current
Market Rate. If either Landlord or Tenant fails to appoint an appraiser within
the seven day period referred to above, the appraiser appointed by the other
party shall be the sole appraiser for the purposes hereof. If the two appraisers
cannot agree upon which of the two Estimates most closely reflects the Current
Market Rate within the twenty (20) days after their appointment, then, within
ten (10) days after the expiration of such twenty (20) day period, the two
(2) appraisers shall select a third appraiser meeting the aforementioned
criteria. Once the third appraiser has been selected as provided for above,
then, as soon thereafter as practicable but in any case within fourteen
(14) days, the appraiser shall make his determination of which of the two
Estimates most closely reflects the Current Market Rate and such Estimate shall
be binding on both Landlord and Tenant as the Current Market Rate. The parties
shall share equally in the costs of the third appraiser. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert. In the
event that the Current Market Rate has not been determined by the commencement
date of the Extension Term at issue, Tenant shall pay the most recent Base Rent
set forth in the Lease until such time as the Current Market Rate has been
determined. Upon such determination, Base Rent shall be retroactively adjusted.
If such adjustment results in an underpayment of Base Rent by Tenant, Tenant
shall pay Landlord the amount of such underpayment within thirty (30) days after
the determination thereof. If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments until the entire amount of such overpayment has been
credited against Base Rent.

26.6 Tenant must timely exercise the Extension Option or the Extension Option
shall terminate. Tenant’s exercise of the Extension Option shall not operate to
cure any default by Tenant of any of the terms or provisions in the Lease, nor
to extinguish or impair any rights or remedies of Landlord arising by virtue of
such default. If the Lease or Tenant’s right to possession of the Premises shall
terminate in any manner whatsoever before Tenant shall exercise the Extension
Option, or if Tenant shall have subleased or assigned all or any portion of the
Premises, then immediately upon such termination, sublease or assignment, the
Extension Option shall simultaneously terminate and become null and void. The
Extension Option is personal to Tenant.

ARTICLE XXVII

RIGHT OF FIRST REFUSAL

27.1 Subject to other tenants’ rights in existence on the date of this Lease and
provided this Lease is then in full force and effect and there is not then in
existence an Event of Default by Tenant which has not been cured within any
applicable cure period and that Tenant’s interest in this Lease has not been
assigned other than to an Affiliate of Tenant, Tenant shall have the right of
first refusal (“Right of First Refusal”) as hereinafter described, to lease any
other space in the Building that Landlord desires to lease to a third party
(“Right of First Refusal Space”) exercisable at the following times and upon the
following conditions:

27.2 Landlord shall not voluntarily lease all or any portion of the Right of
First Refusal Space to a third party without making such lease (a “New Lease”)
subject to Tenant’s Right of First Refusal. Upon the receipt of a bona fide
proposal for a New Lease, Landlord shall provide written notice to Tenant
(“Landlord’s ROFR Notice”) of the significant business terms of the bona fide
proposal including, without limitation, a description of that portion of the
Right of First Refusal Space being offered (“Landlord’s ROFR Notice Space”), the
rent, the commencement date, and any allowances to be given. Tenant shall have a
period of five (5) business days after the date of delivery of Landlord’s ROFR
Notice to notify Landlord (“Tenant’s ROFR Notice”), whether Tenant elects to
exercise the right granted hereby to lease the entire Landlord’s ROFR Notice
Space on the terms set forth in Landlord’s ROFR Notice. If

 

24



--------------------------------------------------------------------------------

Tenant elects to exercise its right to lease the Landlord’s ROFR Notice Space,
the term thereof shall commence as of the commencement date set forth in the
bona fide proposal. If Tenant fails to give Tenant’s ROFR Notice to Landlord
within the required five (5) business day period, Tenant shall be deemed to have
refused its right to lease such space. Notwithstanding the foregoing, in the
event that Landlord is required to send Tenant a Landlord’s ROFR Notice during
the first eighteen (18) months of the Term of the Lease, then Landlord’s ROFR
Notice shall offer to lease the Right of First Refusal Space on the terms
contained in this Lease rather than the terms of any bona fide proposal,
provided that the Improvements Allowance shall be reduced by prorating the
Improvements Allowance from the Lease Commencement Date to the date of the
Landlord’s ROFR Notice.

27.3 If Tenant fails to or does not elect to exercise its right to lease the
Landlord’s ROFR Notice Space, Tenant’s rights under this Article shall be deemed
waived as to such space and Landlord shall have the right to lease said space to
the tenant named in the bona fide proposal on terms not materially more
favorable than the terms contained in the Landlord’s ROFR Notice, if applicable.
However, if the Landlord fails to execute a New Lease with the subject tenant
named within six (6) months of Tenant’s waiver or refusal, then Tenant shall
retain the Right of First Refusal. Subject to the foregoing provisions, the
parties intend that this Right of First Refusal shall be a continuing right
throughout the Term.

27.4 In the event that Tenant shall exercise its Right of First Refusal as
provided herein, Landlord and Tenant within sixty (60) business days after
Tenant gives Tenant’s ROFR Notice, shall enter into a written agreement
modifying and supplementing this Lease to confirm the addition of the Landlord’s
ROFR Notice Space to the Premises in accordance with the terms and provisions of
this Lease, except as otherwise provided in Landlord’s ROFR Notice, but the
effectiveness of the addition of Landlord’s ROFR Notice Space to the Premises
shall not be conditioned upon the execution and delivery of such instrument. If
Tenant exercises its Right of First Refusal, Landlord shall terminate the bona
fide proposal for the Landlord’s ROFR Notice Space.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

LANDLORD: THE WELLS FUND XI-FUND XII-REIT JOINT VENTURE By:   WELLS REAL ESTATE
FUND XI, L.P.   a Georgia Limited Partnership

 

 

By:

  Wells Partners, L.P.     a Georgia Limited Partnership     (As General
Partner)

 

    By:   Wells Capital, Inc.       a Georgia Corporation       (As General
Partner)

 

    By:  

/s/ Douglas P. Williams

    Name:   Douglas P. Williams     Title:   Senior Vice President

 

By:

  WELLS REAL ESTATE FUND XII, L.P.   a Georgia Limited Partnership

 

 

By:

  Wells Partners, L.P.     a Georgia Limited Partnership     (As General
Partner)

 

   

By:

  Wells Capital, Inc.       a Georgia Corporation       (As General Partner)

 

   

By:

 

/s/ Douglas P. Williams

   

Name:

  Douglas P. Williams    

Title:

  Senior Vice President

 

By:

  WELLS OPERATING PARTNERSHIP, L.P.   a Delaware Limited Partnership

 

Signed, sealed and delivered

            By:   Wells Real Estate Investment Trust, Inc.

in the presence of:

              a Maryland Corporation               (As General Partner)

 

/s/ Martha Cory

            By:  

/s/ Douglas P. Williams

Unofficial Witness

            Name:   Douglas P. Williams             Title:   Executive Vice
President

/s/ Nan Wolek

             

Notary Public

                                  [Corporate Seal]

 

     TENANT:

Signed, sealed and delivered

     The EPOCH Group, L.C.,

in the presence of:

     a Missouri limited liability company

 

      APPROVED-LEGAL SERVICES    

 

    By:  

/s/ Tom Bowser

    Unofficial Witness     Name:   Tom Bowser    

/s/ C. Brent Bertram

    Title:   President     C. Brent Bertram

 

          DATE 12/12/06 Notary Public          

 

26



--------------------------------------------------------------------------------

RIDER 1 – GENERAL DEFINITIONS

ADA: the Americans with Disabilities Act and the regulations promulgated
thereunder, as the same may be amended from time to time.

Affiliate of Tenant: (i) a corporation or other business entity (a “successor
corporation”) into or with which Tenant shall be merged or consolidated, or to
which substantially all of the assets of Tenant may be transferred or sold,
provided that such successor corporation shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that the successor corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease and the proposed use of
the Premises is in compliance with Article VI; or (ii) a corporation or other
business entity (a “related corporation”) which shall control, be controlled by
or be under common control with Tenant, shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that such related corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease (without relieving Tenant
therefrom) and the proposed use of the Premises is in compliance with
Article VI. For purposes of clause (ii) above, “control” shall be deemed to be
ownership of more than fifty percent (50%) of the stock or other voting interest
of the controlled corporation or other business entity.

Agents: any agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, invitee or guest of a party.

Alterations: any structural or other alterations, decorations, additions,
installations, demolitions, improvements or other changes.

Approved Space Plan: a space plan, approved by both Landlord and Tenant, drawn
to scale which shall include all partition types and locations; all doors and
hardware requirements; all light fixtures and exit lights; all finish materials
including glass, wall and floor finishes; all special ceiling conditions; all
cabinetry and millwork with elevations and details; all modifications to
existing base building HVAC equipment, all electrical receptacles; all data and
voice locations; all floor load requirements which exceed eighty (80) pounds per
square foot live load and twenty (20) pounds per square foot dead load; and the
seating capacity of all conference rooms and furniture workstation areas. All of
Tenant’s plans shall be prepared by a licensed architect approved by Landlord
and in a form sufficient to secure approvals of applicable governmental
authorities.

Bankruptcy Code: Title 11 of the United States Code, as amended.

Building Directory Share: Tenant’s Proportionate Share of the listings in the
Building directory, based on the ratio of the rentable square footage of the
Premises to the rentable square footage of Total Area.

Building Structure and Systems: the exterior and common area walls, main lobby
in the Building, slab floors, exterior windows, load bearing elements,
foundations, roof and common areas that form a part of the Building, and the
building standard mechanical, electrical, HVAC and plumbing systems, pipes and
conduits that are provided by Landlord in the operation of the Building.

Cabling: telephone, computer and other communications and data systems and
cabling.

Case: a formal proceeding in which Tenant is the subject debtor under the
Bankruptcy Code.

Common Areas: those common and public areas and facilities of the Building and
improvements to the Land which are from time to time provided by Landlord for
the use or benefit of tenants in the Building or for use or benefit by the
public in general, including (a) access corridors, elevator foyers and core
bathrooms, to the extent the same are not located on floors of the Building
fully leased to a single tenant, and (b) Building-wide mailrooms, fire rooms,
vending areas, health and fitness facilities, janitorial areas and other similar
facilities of the Building, and (c) any and all non-exclusive grounds, parks,
landscaped areas, plazas, outside sitting areas, sidewalks, tunnels, pedestrian
ways, sky bridges, loading docks, and (d) generally all other common and public
improvements on the Land.

Construction Drawings: the architectural, mechanical and engineering working
drawings that define the total scope of work to be performed by Landlord or
Tenant, as applicable, in sufficient detail to secure required permits from the
local jurisdiction and that include, without limitation: key plan; all legends
and schedules; construction plan; reflected ceiling plan; telephone and
electrical outlet location plan; finish plan; and all architectural details,
elevations and specifications necessary to construct the Premises.

Cosmetic Changes: those minor, non-structural Alterations of a decorative nature
consistent with a first-class office building for which a building permit is not
required and which cost (including installation) in the aggregate less than
Twenty Five Thousand Dollars ($25,000) per project or series of related projects
(as reasonably determined by Landlord), such as painting, carpeting and hanging
pictures.

 

B-1



--------------------------------------------------------------------------------

Costs: any costs, damages, claims, liabilities, expenses (including reasonable
attorneys’ fees), losses, penalties and court costs.

Default Rate: the greater of fifteen percent (15%) per annum or the rate per
annum which is five (5) whole percentage points higher than the Prime Rate
published in the Money Rates section of the Wall Street Journal.

Environmental Default: any of the following by Tenant or any Agent of Tenant: a
violation of an Environmental Law; a release, spill or discharge of a Hazardous
Material on or from the Premises, the Land or the Building; an environmental
condition requiring responsive action; or an emergency environmental condition.

Environmental Law: any present and future Law and any amendments (whether common
law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

Event of Bankruptcy: the occurrence with respect to any of Tenant, any Guarantor
or any other person liable for Tenant’s obligations hereunder (including any
general partner of Tenant) of any of the following: (a) such person becoming
insolvent, as that term is defined in the Bankruptcy Code or Insolvency Laws;
(b) appointment of a receiver or custodian for any property of such person, or
the institution of a foreclosure or attachment action upon any property of such
person; (c) filing by such person of a voluntary petition under the provisions
of the Bankruptcy Code or Insolvency Laws; (d) filing of an involuntary petition
against such person as the subject debtor under the Bankruptcy Code or
Insolvency Laws, which either (1) is not dismissed within sixty (60) days after
filing, or (2) results in the issuance of an order for relief against the
debtor; (e) such person making or consenting to an assignment for the benefit of
creditors or a composition of creditors; (f) such person knowingly submitting
(either before or after execution hereof) to Landlord any financial statement
containing any material inaccuracy or omission; or (g) an admission by Tenant or
Guarantor of its inability to pay debts as they become due.

Event of Default: any of the following: (a) Tenant’s failure to make when due
any payment of the Base Rent, additional rent or other sum, which failure shall
continue for a period of five (5) days after Landlord sends Tenant written
notice thereof; (b) Tenant’s failure to perform or observe any covenant or
condition of this Lease not otherwise specifically described in Section 19.1,
which failure shall continue for a period of ten (10) days after Landlord sends
Tenant written notice thereof (or such shorter period as is appropriate if such
failure is capable of being cured sooner); provided, however, that if such cure
cannot reasonably be effected within such ten (10) day period and Tenant begins
such cure promptly within such ten (10) day period and is pursuing such cure in
good faith and with diligence and continuity during such ten (10) day period,
then, except in the event of an emergency, Tenant shall have such additional
time (not to exceed ninety (90) days in total) as is reasonably necessary to
effect such cure; (c) Tenant’s failure to take occupancy of the Premises; (d) an
Event of Bankruptcy; (e) Tenant’s dissolution or liquidation; (f) any
Environmental Default; or (g) any sublease, assignment or mortgage not permitted
by Article VII; or (h) Tenant’s failure to pay any sum or perform or observe any
covenant or condition of this Lease when required under this Lease (without
regard to any grace period otherwise allowed) more than twice during any twelve
month period during the Lease Term.

Final Construction Drawings: the Construction Drawings as approved (or deemed
approved pursuant to Exhibit B) by Tenant and Landlord.

Hazardous Materials: (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Law or any other applicable Law as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “infectious waste,” “toxic
substance,” “toxic pollutant” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum

 

B-2



--------------------------------------------------------------------------------

and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, (c) toxic mold, mildew or any substance that reasonably can be
expected to give rise to toxic mold or mildew, or (d) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building or the Land or hazardous to health
or the environment.

including: including, but not limited to; including, without limitation; and
words of similar import.

Insolvency Laws: the insolvency Laws of any state.

IRC: Internal Revenue Code of 1986, as amended.

Land: the site upon which the Building is constructed.

Landlord Insured Parties: Landlord’s advisors, the managing agent of the
Building and the holder of any Mortgage, in each case of whom Landlord shall
have given notice to Tenant, and any other party that Landlord may reasonably
designate in writing from time to time.

Landlord’s Representatives: Landlord’s affiliates, shareholders, partners,
directors, officers, employees, agents and representatives.

Laws: all present and future laws, ordinances (including zoning ordinances and
land use requirements), regulations, orders and recommendations (including those
made by any public or private agency having authority over insurance rates).

Lease Month: Each calendar month during a Lease Year, provided that if the Lease
Commencement Date does not occur on the first day of a calendar month, the first
Lease Month shall include the remainder of the partial month in which the Lease
Commencement Date occurs and the next succeeding calendar month.

Lease Year: a period of twelve (12) consecutive months commencing on the Lease
Commencement Date, and each successive twelve (12) month period thereafter;
provided, however, that if the Lease Commencement Date is not the first day of a
month, then the second Lease Year shall commence on the first day of the month
in which the first anniversary of the Lease Commencement Date occurs.

Mortgages: all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land.

Operating Charges: all expenses, charges and fees incurred by or on behalf of
Landlord in connection with the management, operation, ownership, maintenance,
servicing, insuring and repair, including the following: (1) electricity, gas,
water, HVAC (including chilled condenser water), sewer and other utility and
service costs, charges and fees (including any tap fees and connection and
switching fees) of every type and nature; (2) premiums, deductibles (to the
extent reasonable and customary) and other charges for insurance; (3) management
fees of not more than three percent (3%) of the adjusted gross revenues of the
Building) and personnel costs of the Building (including all fringe benefits,
workers’ compensation insurance premiums and payroll taxes); (4) costs of
service, equipment rental, access control, landscaping and maintenance
contracts; (5) maintenance, repair and replacement expenses and supplies;
(6) depreciation/amortization for capital expenditures made by Landlord to
reduce operating expenses or to comply with Laws imposed after the date hereof,
which shall be charged in annual installments over the useful life of the items
for which such costs are incurred together with interest, each calendar year
such costs are charged to Operating Charges, on the unamortized balance at an
interest rate of one percent (1%) in excess of the Prime Rate in effect on
January 1 of each calendar year; (7) charges for janitorial and cleaning
services and supplies; (8) any business, professional or occupational license
tax payable by Landlord with respect to the Building and any association fees;
(9) reasonable reserves for replacements, repairs and contingencies; (10) sales,
use and personal property taxes payable in connection with tangible personal
property and services purchased for and used in connection with the Building;
(11) reasonable third party accounting and audit fees relating to the
determination of Operating Charges (and tenants’ proportionate shares thereof)
and the preparation of statements required by tenant leases; (12) expenses
incurred in connection with concierge services provided to the Building (if
any); (13) the fair market rental value of any management office (of reasonable
and customary size) and fitness facilities in the Building; (14) special
assessments, fees, penalties and other charges and costs for transit, transit
encouragement traffic reduction programs, or any similar purpose; (15) all costs
of operating, maintaining, repairing and replacing equipment in any portion of
any fitness facility, (to the extent not offset by separate membership or usage
fees imposed by Landlord) roof deck, function room or other amenity of the
Building; (16) payments required in connection with a reciprocal easement or
similar agreement to which the Landlord is bound; (17) the repair and
maintenance costs for the 1375 KVA generator, including all fuel costs and
(18) any other expense incurred by Landlord in arm’s-length transactions in
connection with maintaining, repairing or operating the Building.
Notwithstanding any provision contained in this Lease to the contrary, Operating
Charges shall not include: (i) Real Estate

 

B-3



--------------------------------------------------------------------------------

Taxes; (ii) principal or interest payments on any Mortgage; (iii) the costs of
special services and utilities separately charged to particular tenants of the
Building; (iv) ground lease payments; (v) advertising and promotional expenses
directly relating to leasing; (vi) costs for which Landlord is reimbursed by
insurance proceeds or from tenants of the Building (other than such tenants’
regular contributions to Operating Charges); (vii) costs directly and solely
related to the maintenance and operation of the entity that constitutes the
Landlord, such as accounting fees incurred solely for the purpose of reporting
Landlord’s financial condition; (viii) costs of repairs, replacements or other
work occasioned by fire, windstorm or other casualty, or the exercise by
governmental authorities of the right of eminent domain (except a commercially
reasonable deductible); (ix) leasing commissions, attorney’s fees, costs,
disbursements and other expenses incurred by Landlord or its agents in
connection with negotiations for leases with tenants, other occupants or
prospective tenants or other occupants of the Building, and similar costs
incurred in connection with disputes with and/or enforcement of any leases with
tenants, other occupants, or prospective tenants or other occupants of the
Building; (x) tenant allowances, tenant concessions, and other costs and
expenses (including permit, license and inspection fees) incurred in connection
with completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating leased premises for tenants or other occupants, or
vacant, leasable space in the Building, including space planning/interior
architecture fees and/or engineering for same; (xi) costs or expenses (including
fines, penalties and legal fees) incurred due to the violation (as compared to
compliance costs) by Landlord, its agents, any tenant (other than Tenant) or
other occupant of the Building of any terms and conditions of this Lease or of
the leases of other tenants in the Building, and/or of any valid applicable Laws
that would not have been incurred but for such violation by Landlord, its agent,
tenant, or other occupant, it being intended that each party shall be
responsible for the costs resulting from its violation of such leases and Law;
(provided that reasonable attorneys fees to enforce rules and regulations for
the Building shall be included in Operating Charges); (xii) penalties for any
late payment by Landlord, including taxes and equipment leases;
(xiii) compensation paid to clerks, attendants or other persons in commercial
concessions (such as a snack bar, restaurant or newsstand, but not including
Building amenities such as a fitness center or the parking facilities);
(xiv) Landlord’s contributions to charitable organizations; (xv) costs of
correcting defects, including any allowances for same, in the original
construction of the Building; (xvi) costs in connection with services (including
electricity), items or other benefits of a material type which are not available
to Tenant without specific charge therefor, but which are provided to another
tenant or occupant of the Building, whether or not such other tenant or occupant
is specifically charged therefor by Landlord; (xvii) costs or expenses for
sculpture, paintings or other works of art, including costs incurred with
respect to the purchase, ownership, leasing, showing, promotion, securing,
repair and/or maintenance of same, other than normal building decorations
customary in buildings comparable to the Building; and (xviii) costs arising
from the presence of Hazardous Materials in, about or below the Land or the
Building (including any Hazardous Materials brought to, deposited on or disposed
of at the Building by Landlord or Landlord’s Agents, but excluding those
Hazardous Materials utilized in connection with the operation, maintenance and
repair of the Building in the ordinary course and those brought, deposited or
disposed of by Tenant or Tenant’s Agents with respect to its use or occupancy of
space in the Building).

Operating Charges Base Amount: the Operating Charges incurred during the
Operating Charges Base Year.

Parking Facility: the Building’s parking facilities.

Permitted Recipient: the officers, partners and senior level employees of Tenant
who are involved in lease administration, Tenant’s certified public accountants
who have responsibilities related to Operating Charges, Tenant’s attorney if
involved in the dispute, any employees of Tenant’s auditor involved with the
review, or any person or entity to whom disclosure is required by applicable
judicial or governmental authority.

Prime Rate: the prime rate published in the Money Rates section of the Wall
Street Journal.

Proposed Sublease Commencement Date: the anticipated commencement date of the
proposed assignment, subletting or other transaction.

Proposed Sublet Space: the area proposed to be assigned, sublet or otherwise
encumbered.

Real Estate Taxes: (1) all real estate taxes, vault and/or public space rentals,
business district or arena taxes, special user fees, rates and assessments
(including general and special assessments, if any), ordinary and extraordinary,
foreseen and unforeseen, which are imposed upon Landlord or assessed against the
Building or the Land, or Landlord’s personal property used in connection
therewith; (2) any other present or future taxes or charges that are imposed
upon Landlord or assessed against the Building which are in the nature of or in
substitution for real estate taxes, including any tax levied on or measured by
the gross rents payable by tenants of the Building, any public safety fee or
similar charge, any transit, sales, rental, use, receipts or occupancy tax or
fee, and any assessment imposed in connection with business improvement or
similar districts; and (3) reasonable expenses (including reasonable attorneys’
and consultants’ fees and court costs) incurred in reviewing, protesting or
seeking a reduction or

 

B-4



--------------------------------------------------------------------------------

abatement of, or defending or otherwise participating in any challenge to, real
estate taxes, whether or not such protest or reduction is ultimately successful
(provided, however, that such review, protest, or reduction attempt is
undertaken in good faith by Landlord with the reasonable expectation to reduce
Real Estate Taxes for the Building). Real Estate Taxes shall not include any
inheritance, estate, gift, franchise, corporation, net income or net profits tax
assessed against Landlord from the operation of the Building, or any interest
charges or penalties incurred as a result of Landlord’s failure to timely pay
Real Estate Taxes (provided that if the taxing authority permits a taxpayer to
elect to pay in installments, then, for purposes of determining the amount of
Real Estate Taxes, if Landlord so elects to pay in installments, all interest
charges shall be deemed Real Estate Taxes).

Real Estate Taxes Base Amount: the Real Estate Taxes incurred during the Real
Estate Taxes Base Year.

Reconciliation Statement: a reasonably detailed written statement showing
(1) Tenant’s Proportionate Share of the amount by which Operating Charges and/or
Real Estate Taxes, as applicable, incurred during the preceding calendar year
exceeded, respectively, the Operating Charges Base Amount and/or the Real Estate
Taxes Base Amount and (2) the aggregate amount of Tenant’s estimated payments
made on account of Operating Charges and Real Estate Taxes during such year.

Structural and System Alterations: any Alteration that will or may necessitate
any changes, replacements or additions to the load-bearing or exterior walls,
non-drop ceilings, partitions (load-bearing or non-demising), columns or floor,
or to the fire protection, water, sewer, electrical, mechanical, plumbing, HVAC
or other base building systems, of the Premises or the Building.

Tenant Items: all non-Building standard supplemental heating, ventilation and
air conditioning equipment and systems serving exclusively the Premises and any
special tenant areas, facilities and finishes, any special fire protection
equipment, any telecommunications, security, data, computer and similar
equipment, cabling and wiring, kitchen/galley equipment and fixtures, all other
furniture, furnishings, equipment and systems of Tenant and all Alterations.

Tenant’s Sublease Request Notice: a notice to Landlord containing: the identity
of a proposed assignee, subtenant or other party and its business; the terms of
the proposed assignment, subletting or other transaction (including a copy of
the proposed document for same); the Proposed Sublease Commencement Date; the
Proposed Sublet Space; financial statements for the prior two (2) years
certified by an authorized officer of Tenant or a certified public accounting
firm, or other evidence of financial responsibility of such proposed assignee,
subtenant to other party; and a certification executed by Tenant and such party
stating whether or not any premium or other consideration is being paid for the
assignment, sublease or other transaction.

Tenant’s Work: As defined in Exhibit B.

Trustee: a trustee-in-bankruptcy of Tenant under a Case.

 

B-5